Filed 3/10/21 P. v. Chamberlin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078984
           Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. SC083227A)
                    v.

 PARKER WILLIAM CHAMBERLIN,                                                               OPINION
           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Kern County. Michael G. Bush,
Judge.
         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Louis M. Vasquez, Jennifer Oleska, and Cavan Cox, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
                                      INTRODUCTION
       Appellant Parker William Chamberlin was 15 years old when he killed his mother,
Tori Knapp, an elementary school teacher, in 2001. Appellant stabbed her 35 times with
such force that the tip of the knife broke off in her rib. Appellant called 911 and reported
an unknown man was the culprit. After the officers discovered his mother’s body in the
house, appellant repeatedly gave them a detailed description of the suspect and the
suspect’s clothing. When officers later confronted appellant with inconsistencies in his
story, he admitted he killed his mother, and said he was angry because she owed him
money and asked him to do chores. Their family and friends testified Ms. Knapp and
appellant appeared to have a close and loving relationship.
       In 2002, appellant was tried as an adult and convicted of first degree premeditated
murder with personal use of a deadly weapon, a knife. He was sentenced to 25 years to
life plus one year. This court affirmed the judgment on appeal.
       In 2018, while appellant was serving his prison term, and before he was eligible
for parole, the Secretary of the California Department of Corrections and Rehabilitation
(CDCR) sent a letter to the Superior Court of Kern County pursuant to Penal Code1
section 1170, subdivision (d), and recommended recall of appellant’s indeterminate
sentence. The letter also recommended that appellant be resentenced based on his
positive record in prison of good behavior, earning numerous certificates of
commendation, establishing mentorship programs for inmates, becoming a substance
abuse counselor, continuing his education by earning his high school diploma and
working toward a psychology degree, and taking responsibility for his actions.
       Thereafter, appellant filed a motion for the superior court to follow CDCR’s
recommendation and recall his sentence and resentence him by immediately releasing



       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
him on supervised probation. In 2019, after extensive briefing and a lengthy evidentiary
hearing, the superior court denied the motion to recall defendant’s sentence.2
       On appeal, appellant argues the court abused its discretion and should have given
greater weight to his record of good behavior in prison and not to the crime itself. We
find the court did not abuse its discretion and affirm.
                                          PART I
                                     THE MURDER3
The 911 call
       Sometime around 3:22 a.m. on July 3, 2001, appellant called 911 from his house
and said his mother had just been stabbed.4 In response to the dispatcher’s questions,
appellant said some man did it; he saw the man, but he did not know him. He stated that
the man was wearing black pants and a dark shirt, and he ran out the back door.
Appellant said he came home because he had a “bad feeling,” and the man was there.
The dispatcher asked where his mother was. Appellant said she was in her bedroom and
“her phone didn’t work.” Appellant said his hand hurt because the man stabbed him.
       The dispatcher told appellant to calm down and an ambulance was on the way.
The dispatcher asked appellant for more details about the man. In response to questions,
appellant said he thought the man was wearing a hat. The dispatcher asked if it was a


       2  On May 17 and July 3, 2019, “confidential” augmented clerk’s transcripts were
filed with this court that contained documents filed by appellant and the district attorney
with the superior court in this matter. On January 12, 2021, without objection from the
parties, this court ordered that the documents contained in these two confidential
augmented clerk’s transcripts shall be treated as nonconfidential, and that we may cite
and quote from these documents in order to address the parties’ contentions in this
appeal.
       3 We hereby grant appellant’s request, filed on July 11, 2019, for this court to take
judicial notice of the appellate record in People v. Chamberlin, F041358.
       4At the time of the murder, appellant and his mother lived together in the family
residence. Appellant’s father died when he was seven years old from a heroin overdose.


                                              3.
baseball cap, and appellant said yes. The dispatcher asked if the man was tall, and
appellant said he was about his own height of six feet one inch. The dispatcher asked if
he was heavy or thin, and appellant said thin. The dispatcher asked if he saw a weapon or
a knife, and appellant said the man had a knife and swung it at him. Appellant said he
knocked the knife out of the man’s hand, and it hit his own hand. The call ended when
appellant said the doorbell was ringing.
The initial investigation
       At 3:25 a.m., Officers Luera and Cahill were the first officers to arrive at
Ms. Knapp’s house. Cahill found the side gate was open.
       Officer Luera knocked on the front door of the residence and waited there. He
heard a man screaming inside the home. Appellant opened the door, and he was
extremely upset, crying, and incoherent.
       Officer Luera asked appellant what happened, but he did not respond. Luera
asked if someone was inside the house, and appellant said his mother was there. Cahill
walked in the house and Luera again asked what happened. Appellant said there was a
man in the house with a knife.
       The officers found Ms. Knapp on the floor of her bedroom. She was dead, had
been stabbed multiple times, and there was blood all over her body and the bed.
Appellant’s statements at the scene
       After discovering the body, Officer Luera went back to speak with appellant, and
noticed he had a rag wrapped around his right hand and it was stained with blood. Luera
again asked appellant what happened. Appellant said there was a man in the house with a
knife. Luera asked for a description. Appellant said the suspect was a white male, about
six feet two inches tall, muscular, and he was wearing a dark colored, long sleeve shirt,
dark pants, and a baseball cap. Appellant said the man ran out the backdoor.
       Officer Luera called for an ambulance so paramedics could examine appellant’s
hand. After their arrival, they checked his hand, and appellant declined medical

                                             4.
attention. Luera then placed appellant in the back of his patrol car. Luera testified
appellant was not under arrest, but it was the only safe place for him since he was still
upset, and the residence was a crime scene.
          Officer Luera talked with appellant while he sat in the patrol car and tried to calm
him down. Appellant calmed down slightly, and Luera asked if he could give more
information about what happened.
          Appellant said he had been at a friend’s house when he began to have a bad
feeling something happened to his mother, so decided to go home. When he arrived, he
noticed the backyard gate was open. He went into the house through the back door, and
heard his mother say, “ ‘Please help me.’ ”
          Appellant said he walked into his mother’s bedroom and saw a man standing
inside holding a knife. Appellant said he went toward the man to confront him, but the
man cut his right hand with the knife. Appellant said he knocked the knife out of the
man’s hand, and they both fell to the floor. The man jumped up and ran out of the house.
Appellant saw his mother was covered with blood.
          Appellant said he picked up the knife and then dropped it. He chased the man
down the street but lost sight of him. Appellant said he returned home and called the
police.
The crime scene
          At least 10 to 15 officers arrived at the house to investigate the homicide.
Detective Donald Krueger was the lead investigator.
          Detective Krueger observed appellant while he was sitting in Officer Luera’s
patrol car that was parked in front of the house. Appellant was wearing shorts, but no
shirt or shoes. Appellant had a deep cut on his right hand, and blood droplets on his
stomach and chest that appeared to be cast-off blood. Appellant appeared agitated and
clearly upset.



                                                5.
       In front of the house, there was a bloody, white T-shirt on the sidewalk next to
drops of blood. The sprinklers had been on earlier, and there was a layer of water on top
of the grass. The water had not been disturbed, and there were no shoe or footprints on
the lawn or in the flower beds around the house. There were drops of blood in the
driveway. A bloody bath towel was shoved in the trash can at the side of the house. A
pair of sandals was outside the back door. A kitchen knife was on the floor of Ms.
Knapp’s bedroom, and the tip was broken off. The knife appeared to match the knives
that were in a knife holder in the kitchen.
       Ms. Knapp’s naked body was lying on the bedroom floor, and it was covered with
blood and knife wounds. There was a large amount of blood on the bed, floor, wall, and
ceiling. The top of the nightstand was covered with dried blood.
       Detective Krueger testified there were blood drops in an adjacent bathroom that
were “circular, indicating to me that they were passive blood drops, which means that the
source of the blood was stationary,” compared to the blood spatter in the bedroom.
Forensic evidence
       Criminalist Jeanne Spencer testified there was blood spatter on the bedroom walls,
the side of the bed, a chair, the ceiling, and a dresser that was probably sprayed by arterial
pressure. There were nine “knife-like cuts” in the bed sheet. The large pool of dried
blood on the top of the nightstand indicated that Ms. Knapp got out of bed after being
stabbed and stood bleeding over the nightstand before collapsing. The telephone on the
nightstand was not plugged into the outlet. There was blood smeared around the
telephone’s outlet plate, indicating it was unplugged during or after the attack.5
       The pattern of blood outside the house indicated that someone might have been
standing and bleeding at one point. There was no indication that anyone was running and



       5
       During the 911 call, appellant told the dispatcher that his mother was in her
bedroom and “her phone didn’t work.”

                                              6.
bleeding. There were no signs of forced entry into the house or of any struggle other than
in Ms. Knapp’s bedroom.
       A .357-magnum handgun was in the nightstand next to Ms. Knapp’s bed, and a
shotgun was in appellant’s bedroom. According to Detective Krueger, both firearms
would have been heard outside the home if discharged inside Ms. Knapp’s bedroom.
       There was a note taped on appellant’s bedroom door that was written to appellant
from his mother, that said: “[I]f you aren’t going to clean [your sister’s] room, you can
consider the $5 I gave you for that your dinner money for tonight. I love and miss you.
Do you want to go to Rice Bowl for lunch tomorrow?”6
       There was a piece of paper taped to the door from the garage into the house, that
said: “Mom, Matt and I are going to hang out at his house and order a pizza or
something. I’ll call you if we do anything else or if I’m going to stay the night. I love
you. Call me when you go to bed if I haven’t talked to you. Love, Parker.”
Appellant’s time at his friend’s house
       David Vance, the father of appellant’s friend Matt, testified that appellant spent
the night with his son three to five times before July 2, 2001. On his prior visits,
appellant would always get a ride home when he left. On the night of the murder, Mr.
Vance returned to his house around 10:00 p.m. Appellant and Matt were in the spa. Mr.
and Mrs. Vance went to bed around 11:00 p.m.
       Matt Vance (Matt) testified appellant was a good friend. In his experience,
appellant always got along well with his mother, he loved her, and he was never critical
or expressed animosity toward her.
       Matt picked up appellant around 4:30 p.m. on July 2, 2001, and they spent the
afternoon at Matt’s house. Appellant’s mother called him around 5:30 p.m. Matt could


       6 Ms. Knapp’s daughter previously lived with the family, but she no longer lived
at the residence at the time of the murder.


                                             7.
hear the conversation. Appellant said he was at Matt’s house, and there were no
problems during the call. After he hung up, appellant said his mother had just gotten
home from the movies.
       Matt testified appellant was in a normal, happy mood the entire time they were
together, and he was not down or depressed. They talked about girls, sports, football, the
upcoming school year, and what they planned to accomplish. Appellant did not talk
about his mother, having to do housework, or complain about anything. Appellant
seemed content and upbeat.
       Matt testified that during appellant’s prior visits, he would borrow a pair of Matt’s
shorts to wear after he got out of the spa if he was going to spend the night. If appellant
planned to go home, he would put on his own shorts. On the night of July 2, they were in
the spa and when they got out, appellant put his own shorts back on and ended up staying
overnight, which was unusual.
       Around midnight, Matt asked appellant if he wanted a ride home or he was going
to stay overnight. Appellant said he was going to stay the night. Matt went to bed
around 12:30 a.m. or 12:45 a.m., and he saw appellant get on the couch to sleep.
       Mr. Vance woke up around 5:45 a.m. on July 3 and thought someone was sleeping
under the blanket on the living room couch. When he approached, he discovered that
several pillows had been arranged under the blanket in a manner that resembled a person
sleeping.
       Appellant’s home was 2.1 miles from the Vance residence. An investigator ran
that distance in 17 minutes 30 seconds and walked the same distance in 37 minutes.
The autopsy
       Dr. Donna Brown, who conducted the autopsy, testified there were a total of 35
stab, slash, and incise wounds on Ms. Knapp’s body, and a small piece of metal was




                                             8.
lodged in one of her ribs.7 While the human body normally contains five to six quarts of
blood, there was less than one-half cup of blood remaining in her body.
       In Dr. Brown’s opinion, Ms. Knapp was stabbed with a sharp, single-edged
instrument. The location of the various wounds indicated that Ms. Knapp moved, either
rotating herself or being rotated, as she was being attacked. Ms. Knapp sustained the
wounds rapidly but bled to death relatively slowly over a period of approximately five
minutes.
       Ms. Knapp had several defensive wounds, including one to her right hand that
severed the tendon to the thumb and rendered it useless, and another wound that severed
tendons around her left wrist and rendered her unable to use her left hand.
       There was a total of nine wounds on Ms. Knapp’s face and head in a front-to-back
pattern. There were four wounds to the upper chest, neck and shoulder. A wound
underneath Ms. Knapp’s chin penetrated the fibrous covering of the brain and caused
intracranial bleeding. Several stab wounds were found on Ms. Knapp’s back, including
wounds that penetrated the left lung and chest wall, causing the lung to collapse. The
wounds to Ms. Knapp’s back also cut arteries and veins, causing substantial blood loss.
There were wounds to the lower abdomen, including one that ruptured the abdominal
wall and was large enough that about six feet of intestine protruded from her body. Many
of the wounds by themselves would have been fatal; the number of wounds was in excess
of those needed to kill her.
Appellant’s statements while being driven to the hospital
       In addition to his initial statements to Officer Luera, appellant made subsequent
statements to officers in the hours after the discovery of his mother’s body.




       7   The tip of the knife found in Ms. Knapp’s bedroom had been broken off.


                                             9.
       While appellant was still sitting in the back of Officer Luera’s patrol car in front of
his house, he told Luera that his hand was starting to hurt. Luera drove him to the
hospital for medical attention while the officers continued to investigate the scene.
       During the drive, appellant told Officer Luera that he forgot to say that when he
chased the suspect through the house, he grabbed a towel to wrap around his cut hand.
After he chased the suspect outside, he threw the towel into a trash can and continued to
chase him down the street.
       When they arrived at the hospital, Officer Luera asked appellant to give a urine
sample, based on a request made by another officer.
Appellant’s statements at the hospital
       Around 9:50 a.m., Detectives Krueger and Adair went to the hospital and met
appellant. They advised him of the warnings pursuant to Miranda v. Arizona (1966) 384
U.S. 436. Appellant agreed to answer questions, and the interview lasted for about one
hour. The detectives asked him to explain what had happened.
       Appellant said he had stayed at his friend’s house the previous night and went to
sleep around 1:00 a.m. Appellant woke up and had a bad feeling; he could hear his
mother talking to him. He put on his sandals and walked home. He took his shirt off
while he was walking. Appellant said when he arrived at his house, he noticed the
backyard gate and the backdoor were open. He walked in the house and took off his
sandals. The lights were off, and he heard muffled voices from the bedroom. As he
approached his mother’s bedroom, he heard her say, “ ‘Please stop.’ ” He brushed up
against the wall and made some noise and saw a man in his mother’s bedroom; the man
was holding a knife. The man raised the knife over his head and appellant raised his hand
to defend himself. The man cut appellant in the hand with the knife and knocked him to
the ground. Appellant grabbed the man, and the man stumbled but ran out of the
bedroom.



                                             10.
       Appellant said he briefly picked up the knife, then put it down. He crawled to his
mother, then stood up and went to the bathroom to grab a towel because his hand was
bleeding. Appellant ran into the hallway and into the living room, and the man ran out
the back door. The man ran on the backyard grass and through the gate. Appellant ran
after the man but stopped to throw away the towel in the trash bin. He ran to the street,
looked around, and saw the man about 30 to 40 yards away. He ran after him, but he was
not wearing shoes. He lost sight of the man and returned to his house.
       Appellant said that based on the man’s voice, he believed the suspect was a
Caucasian male, six feet one or two inches tall, muscular, and wearing a black, long-
sleeve shirt, and a dark ball cap with a decal on it. Appellant said the man had a “funny
run,” like a limp.
       Detective Krueger ended the interview when medical personnel arrived to treat the
cut on appellant’s hand.
Appellant’s statements at the police station
       Around noon, appellant was released from the hospital and Detective Krueger
drove him to the police department. At 1:30 p.m., Detectives Krueger and Adair resumed
their interview with appellant. It was recorded and played for the jury. Detective Adair
asked appellant to again tell them what happened, and appellant repeated his prior story
at great length and in detail, over 20 pages of the interview transcript.
       The detectives asked appellant if he used steroids. Appellant said a friend gave
him “quite a few pills … like 20” that he used for a couple of weeks. He last used pills
“probably three months ago. It’s been quite a while.” He injected “a little bit” of steroids
once, and it was “quite a few months ago.” Appellant said he worked out a lot and
stopped using steroids because they did not do anything for him, and he did not notice
any difference “in my strength or anything.”
       Detective Adair pointed out several problems in appellant’s story and said it did
not make sense compared to the evidence they found in the house. Appellant asked,

                                             11.
“Such as what?” Adair said that under appellant’s story, he confronted the suspect and
knocked him down, the man dropped the knife and ran out of the bedroom, appellant
checked his mother, got up from the floor, went into the bathroom to stop the bleeding in
his hand, and the man was still in the house because appellant said he saw him run out the
back door. Adair asked why the suspect would stick around. Appellant said that maybe
the man was waiting, and he did not know. The detectives asked for the truth. Appellant
said everything happened fast and stayed with his story.
       The detectives said they thought appellant was heavily taking steroids and asked
whether the steroids had an effect on him like “roid rage” that made him aggressive.
They asked him to tell the truth.
       Appellant’s confession
       The detectives again asked him what really happened, and Detective Adair asked
if he killed his mother. Appellant said he did not know. The detectives encouraged
appellant to tell them what happened and take his time. Appellant asked, “What’s gonna
happen to me?”
       Detective Adair said they did not know exactly why it happened, but they knew he
killed his mother, and appellant said yes. Adair asked what happened. Appellant said he
was at his friend’s house and “something just hit me,” and he walked home. He took off
his sandals and left them outside because they made noise, but also claimed he took them
off because he got a blister while he walked home. He also took off his shirt and either
left it with his sandals or on the couch. He unlocked the back door and went into the
house. He was not in the house for long before he decided to stab his mother. He took
the knife from the kitchen and went into his mother’s bedroom, where she was asleep.
He started to stab his mother through the bedcovers. He did not remember how many
times he stabbed her, but she said to please stop. She rolled out of bed, and he panicked;
he could not believe what he had done. He accidentally cut his hand with the knife. He
thought everything happened around 3:00 a.m.

                                            12.
        Appellant was asked what he was thinking when he grabbed the knife. Appellant
said he was thinking that he wanted to hurt someone, and how she owed him money for
doing chores. He initially said she owed him $80, and later said it was closer to $60.
Appellant saw the note that his mother put on his bedroom door but did not read it. He
was also upset because she asked him to do household chores. He argued with her when
she asked him to unload the dishwasher, and she told him he could not be slacking.
        Appellant said he threw away the bloody towel, got his stuff, and started to walk
back to his friend’s house. He was going to claim that he cut himself with a knife when
he was getting a glass of water at Matt’s house. He was bleeding too much and realized
he would need stitches. He wrapped his shirt around his hand to stop the bleeding. He
went back to his house and called 911.
        Appellant said that when he first left Matt’s house, he did not know what he was
going to do. Appellant admitted the idea of killing his mother “definitely wasn’t”
something that came to him on the spur of the moment, but claimed he decided to do it
while he was walking home. He grabbed the knife because it was the first thing that
came to mind. He was thinking of the bad things about his mother. He went to his
mother’s room and began stabbing her through the covers and kept stabbing her as she
moved and when she fell onto the floor.
        The detectives asked appellant if there was anything else that they should know
about what happened. Appellant said:

        “All … my life I have, uh, you know, I strive to be the best I can be – an,
        uh – she did so much for me and, uh, I know – if I could take it back I
        would do – I would take it back in a second. In a heartbeat. Less than a
        heartbeat. If I could take her place I would in a second. She was a great
        person…. I don’t know how I’m gonna face my family. I don’t know how
        I’m gonna face my friends.”
        The detectives ended the interview. Appellant was arrested and held in juvenile
hall.



                                            13.
Stipulation about negative steroid tests
       Detective Krueger testified that when he met with appellant, he initially suspected
appellant could be under the influence of a central nervous stimulant because his pupils
were dilated, he was licking his lips, and his behavior was agitated. Krueger asked
appellant about steroids, and appellant said he last took them one or two months earlier.
       At appellant’s trial, the parties agreed to the following stipulation that was read to
the jury:

       “While be[ing] treated for his injuries at Kern Medical Center on the
       morning of July the 3rd, 2001, [appellant] submitted a sample of his urine
       for analysis. During a physical examination later the same morning,
       [appellant] submitted a sample of his blood for analysis. The blood and
       urine samples were collected and analyzed in a scientific and medically
       approved manner. The results of the analysis of the submitted samples are
       recorded as follows: Number 1, negative for alcohol; Number 2, negative
       for steroids; Number 3, negative for drugs or narcotics. [¶] It is further
       stipulated that the chain of custody regarding the blood and urine samples
       are complete and have not been mishandled.”
Additional stipulation
       The parties also stipulated that in the fall of 2000, appellant obtained his mother’s
ATM card and withdrew approximately $1,200 without her permission. In 2000,
appellant possessed a small amount of marijuana, which he intended to sell to a friend.
Defense evidence
       Appellant did not testify at his trial.
       Defense witnesses testified that Ms. Knapp and appellant appeared to have a close
and loving relationship, even after appellant took her ATM card and stole $1,200 from
her bank account. When Ms. Knapp found out, she took away appellant’s privileges and
placed him on restriction, which made him unhappy.
       Patricia Wonderly, who taught at the same elementary school with Ms. Knapp,
testified they were best friends and went to the movies together the night before she was
killed. Wonderley saw appellant every day when he attended the school, and he was a


                                                 14.
straight A student and student body president. Appellant and his mother had a warm and
close relationship, and they never fought. She knew appellant stole Ms. Knapp’s ATM
card and withdrew money from her account. Ms. Knapp was not happy about it. She put
appellant on restriction and made him work to repay the money. There was no animosity
between Ms. Knapp and appellant, and they maintained their good relationship.
       Elizabeth Williams, appellant’s paternal grandmother, similarly testified appellant
and Ms. Knapp were very close, and they never fought. Ms. Knapp was very generous
with appellant, and he loved her. She knew about the ATM incident and described it as
“teenage idiocy.”
       Deborah Vigstorm, Jeff Reller, and Don Lundgren were appellant’s high school
teachers the year before the murder. They testified he was motivated, mature,
responsible, organized, extremely intelligent, fun and upbeat, popular and well liked. He
spoke highly of his mother. He was an excellent student in the GATE (Gifted and
Talented Education) program and was in the top one percent of his class.
       Appellant’s teenaged friends described him as ambitious and goal oriented, very
intelligent, popular, and respectful. He appeared to have a special relationship with his
mother and genuinely loved her. He never complained or expressed anger about his
mother.
       Ivan Champlin had been a teacher at juvenile hall for 27 years. By the time of
trial, appellant had been in his class for about one year. Champlin testified appellant was
the most intelligent student he ever had. He was very bright and motivated, got along
well with and assisted other students, and could calm down other juveniles.
                                         PART II
                           PROCEDURAL BACKGROUND
       On September 19, 2001, a complaint was filed that charged appellant with count 1,
first degree premeditated murder (§§ 187, subd. (a), 189), and that he personally used a
deadly or dangerous weapon, a knife (§ 12022, subd. (b)(1)).

                                            15.
The juvenile fitness hearing8
       In September 2001, Judge Stuebbe conducted a hearing to determine whether
appellant was amenable for treatment in the juvenile system.9 The primary witness was
Dr. Phillip Bronner, a child psychiatrist who had met with and evaluated appellant.
Appellant told Dr. Bronner that he started using steroids in the beginning of April 2001,
because he hoped to make the varsity team in the fall football season. Appellant said he
used both pills and intramuscular steroids that he injected. He followed a schedule that
his supplier gave him. He stopped using steroids around the first week of June 2001.
After not using for 10 days, he started using again for a week or 10 days more. Appellant
said he felt a sense of rage growing in him when he was using steroids and was afraid that
he would lose control of himself.
       Dr. Bronner testified the police found injectable steroids and a syringe in
appellant’s bedroom. Dr. Bronner acknowledged that in his pretrial statements, appellant
told the police that he had not used steroids for more than one month before the July 2001
homicide.
       Dr. Bronner testified that in his opinion, appellant committed the murder while he
was in a psychotic state precipitated from using steroids. While steroids were not found
in his system, Dr. Bronner believed steroids would have been in his cells from his prior


       8The transcript of the juvenile fitness hearing is part of the appellate record in
People v. Chamberlin, F041358, of which this court has taken judicial notice at
appellant’s request.
       9  Under former Welfare and Institutions Code section 707, appellant was
presumptively unfit for juvenile proceedings since he was charged with murder but could
overcome the presumption based on the evaluation of five criteria: (A) the degree of
criminal sophistication exhibited by the minor; (B) whether the minor can be rehabilitated
prior to the expiration of the juvenile court's jurisdiction; (C) the minor's previous
delinquency history; (D) the success of previous attempts by the juvenile court to
rehabilitate the minor; and (E) the circumstances and gravity of the offenses alleged to
have been committed.” (People v. Superior Court (Jones) (1998) 18 Cal.4th 667, 671,
685-686.)

                                             16.
use and modified his metabolism. Dr. Bronner’s opinion was based on his experience
with people who took cortical steroids, and he believed the same process applied when
someone took anabolic steroids, but he had not conducted research on the question. He
believed appellant’s behavior was not premeditated or voluntary. Appellant could have
made plans and decisions while emotional and in a psychotic state, but those decisions
were based on his feelings and not voluntary, thoughtful, or rational judgments.
       The court’s ruling
       The court found appellant was unfit for juvenile proceedings, and there was
evidence of advanced planning and a sophisticated attempt to carry out the plan. When
appellant left his friend’s house, he arranged the pillows under the blanket to make it look
like he was still sleeping on the couch, showing “the thought was in his mind at some
point to do something which he knew was unacceptable because he wanted to conceal his
absence.” The court cited the note appellant left at his own house, asking his mother to
call him when she went to bed. The court could not discount that his note could have
been part of appellant’s process of learning when she was going to bed, and it may have
been in his mind to commit the crime “before that note was written and before he left
home.” The court also cited appellant’s conduct in taking off his sandals before he
walked into his own house, his selection of a weapon, how he made the 911 call, and that
he told his false story to officers at least twice before he finally admitted what he did.
       As for his potential rehabilitation, the court noted appellant was 15 years old and
could receive up to 10 years of treatment if he was in the juvenile system. The court
acknowledged the reports about appellant’s intelligence and success in school, but found
appellant also had the sophistication to start planning five months in advance to take
steroids to advance his goal of making the football team, and he engaged in illegal and
criminal conduct to achieve that goal.

       “It strikes the Court that the element of intelligence and sophistication
       beyond a 15-year age also is an indication that, to the degree he were


                                             17.
          wanting to, he would have, perhaps, the ability or the desire to work with
          the system in order to achieve a long-range goal, and that is to be released.

                 “And so there, the evidence of his intelligence and sophistication and
          his maturity beyond his years actually is an indication to the Court that the
          objects of rehabilitation might simply be jogged or taken advantage of.
          And so I have no confidence that even over a lengthy period of time that he
          would not be in the position to try to simply do what the system required
          without really affecting what is going on beneath the surface.” (Italics
          added.)
          As to the gravity of the offense, the court cited the planning and calculation to kill
his mother at close range. It rejected appellant’s alleged steroid use as a mitigating
factor.

          “In fact, to be frank with you, I am not greatly impressed with the
          testimony the Court heard with regard to the issue of steroids. [¶] First of
          all, there is, as I understand the facts before me, no evidence of current
          steroids in the system. I heard the doctor’s discussion of the presence or
          continuing presence of the steroids in other tissues; but, frankly, his basis
          for so stating, it seemed to me, to be extremely limited. Not only his lack
          of direct connection with it, but, it seems to me, the speculative nature of
          reaching that conclusion on what sounded to me like an extrapolation from
          cortical steroids to anabolic steroids without scientific evidence to show it
          no evidence to show that, in fact, there was any evidence of anything in the
          system that would show that any of these chemicals continued to be there
          on any basis, that they were being broken down, no by-products. There
          was no such evidence, and I don’t even know if those things exist. [¶] But
          the use of the steroids, to whatever it may have contributed here, it seems to
          me, does not change the fundamental nature of the act.”
Trial, verdict, and sentence
          In June 2001, Judge Kelly presided over appellant’s jury trial on the murder
charge. During the pretrial motions, defense counsel moved to exclude certain
photographs taken at the crime scene and during the autopsy. The court partially granted
the motion but admitted the majority of the photographs.
          The defense theory at trial was that appellant committed a “rage killing” that was
not premeditated, and he was guilty of the lesser included offense of second degree
murder. As noted in the factual statement in Part I., above, there was some trial evidence

                                                18.
that referred to appellant’s steroid use, and the parties stipulated there was no evidence of
steroids in appellant’s blood and urine tests. In contrast to the fitness hearing, however,
there was no expert testimony at trial about the possible impact of his steroid use on the
homicide.10
       On June 28, 2002, the jury found appellant guilty of first degree premeditated
murder and found the personal use enhancement true.
       On August 19, 2002, the court sentenced appellant to 25 years to life plus one year
for the personal use enhancement.
Affirmance on appeal
       In People v. Chamberlin (Nov. 26, 2003, F041358) [nonpub. opn.] [2003
Cal.App.Unpub. LEXIS 11167], appellant raised a single issue on appeal: that the trial
court committed prejudicial error when it admitted certain crime scene and autopsy
photographs. This court affirmed the judgment and held that while the photographs were
graphic and unpleasant, they were relevant and not unduly prejudicial because they
portrayed appellant’s violent conduct when he stabbed his mother. (Slip Opinion at
pp. 8-10.) The California Supreme Court denied appellant’s petition for review. (See
ACCMS entry on 2/10/2004)
                                         PART III

    CDCR’S ABILITY TO RECOMMEND RECALL UNDER SECTION 1170,
                        SUBDIVISION (D)(1)
       The instant appeal is the result of proceedings that began when CDCR
recommended recall of appellant’s indeterminate sentence and that he should be
resentenced pursuant to the statutory authority set forth in section 1170,
subdivision (d)(1).

       10 As we will explain in Parts IV., V., and VI., appellant’s motion for recall and
resentencing, and witnesses who testified in support of his motion, repeatedly cited the
possible impact of his steroid use on his commission of the murder.


                                             19.
       As we will discuss in detail below, subdivision (d)(1) authorizes the trial court to
modify an inmate’s sentence upon a recommendation from the Secretary of the CDCR
(the Secretary) to “recall the sentence and commitment previously ordered and resentence
the defendant in the same manner as if they had not previously been sentenced….” Such
a recommendation may be made when the inmate demonstrates “exceptional conduct” in
prison, defined as “behavior while incarcerated [that] demonstrates sustained compliance
with departmental regulations, rules, and requirements, as well as prolonged participation
in rehabilitative programming.” (Cal. Code Regs., tit. 15, § 3076.1, subds. (a)(1), (b)(1).)
The recommendation may not be based on a referral from the inmate or other parties on
his or her behalf. (Dix v. Superior Court (1991) 53 Cal.3d 442, 456 (Dix); Cal. Code
Regs., tit. 15, § 3076.1, subd. (b)(3)(A).)
       The Secretary’s recommendation is not binding on the superior court, and the
court has discretion to decide whether to recall the inmate’s sentence and resentence him.
(People v. McCallum (2020) 55 Cal.App.5th 202, 210–211 (McCallum).)
CDCR’s Recommendation
       On June 4, 2018, the Secretary sent a letter to the Superior Court of Kern County,
recommending recall of appellant’s indeterminate life term and that he should be
resentenced, as authorized by section 1170, subdivision (d)(1). Appellant had served 17
years and was not yet eligible for parole.
       The Secretary’s letter stated appellant’s sentence deserved the court’s attention for
the following reasons.

       “A review of the Electronic Records Management System and Strategic
       Offender Management System indicates [appellant] was 15 years of age
       when he committed his offense and is now a 32 year old 1st term offender.
       With the exception of one serious rules violation report for possession of
       inmate-manufactured alcohol in 2005, he has been conducting himself in a
       positive program since his commitment date. He has earned a state
       certificate as a drug and alcohol counselor and has accumulated over 6,623
       hours of work experience in the Prison Industries Authority Optical


                                              20.
       Laboratory. He also attends and facilitates classes relating to Alcohol
       Dependencies, Anger Management Alternatives to Violence, Youth
       Diversion Programs, and many others. He completed the Offender Mentor
       Certification Program General Education Diploma in 2005, has completed
       college courses and has participated in numerous self-help groups and
       vocational training programs. He is to be commended for taking full
       advantage of the opportunities provided to him in order to prepare himself
       for a successful transition back into society.”11
       The diagnostic study and evaluation report
       The Secretary’s letter was accompanied by a detailed “Diagnostic Study and
Evaluation Report” prepared by CDCR in support of the recommendation. The report
listed appellant’s achievements, programs, and education completed while in prison, and
commendations for his work ethic and mentorship to other inmates, as summarized in
CDCR’s letter.
       These details included appellant’s completion of his high school diploma, earning
multiple counseling certificates, passing the state examination for certification as a drug
and alcohol counselor, obtaining an Associate of Arts college degree, and enrolling in a
college degree program; certificates of achievement for courses in cognitive and behavior
therapy, anger management, and multiple workshops; commendations from CDCR for
engaging in self-help activities, including facilitating workshops for victims and
offenders, young offender mentoring, addictive prevention and relapse behavior; and
certificates of completion in programs and workshops for anger management and
domestic violence.


       11  At the evidentiary hearing that was held in this case, Sheila Marquez, a CDCR
correctional counselor, testified about how appellant’s sentence was recommended for
recall. The warden at Valley State Prison, where appellant was housed, asked
Ms. Marquez and four other counselors “if we could think of anybody worthy of a
possible review for recall of commitment … and we were supposed to maybe come up
with ten names.” Ms. Marquez testified everyone selected appellant because of his work
in a youth offender program, his mentorship in drug and alcohol training, and self-help
groups that he worked with. Appellant did not know about the warden’s inquiry and did
not try to influence the counselors to name him.

                                             21.
       The report also contained a brief summary of the crime and stated that the
investigation into the murder revealed appellant had taken steroids for approximately
three months, but analysis of his urine sample was negative for steroids.
       The report stated appellant had “never required mental health services” in prison,
he had never committed a serious rules violation, and his classification score indicated he
was a very low security risk. Appellant was supported by relatives and friends, and his
certification as a drug and alcohol counselor increased his prospects for employment.
                                         PART IV

         APPELLANT’S MOTION FOR RECALL AND RESENTENCING
       On October 26, 2018, appellant filed a motion in the Superior Court of Kern
County and requested the court follow the Secretary’s recommendation and recall his
sentence of 26 years to life under subdivision (d)(1) of section 1170. Appellant argued
the superior court should resentence him and order his “immediate release with 10 years
of supervised felony probation” since he had already served 17 years in custody.
       Appellant argued the Secretary’s recommendation for recall and resentencing was
“highly rare,” and it was initiated by CDCR based on appellant’s “extraordinary
transformation in prison and his likelihood of successful transition back into society.”
Appellant had “a demonstrated, sustained, and overwhelming record of rehabilitation”
that satisfied the statutory criteria for recall and resentencing, and he had “ ‘changed as a
person and would be a positive asset to the community’ if released.”
       Appellant argued he should be immediately released on probation because he had
“a comprehensive and secure reentry plan in place,” family members were going to
support him, and he would agree to any type of transitional program ordered by the court.
He had become a certified addiction treatment counselor, his counseling experience in
prison would allow him to apply for entry level positions, and he had already received a
job offer.



                                             22.
       Appellant’s motion also addressed the circumstances of the murder, and asserted
that at the time of the crime, he had been involved in three months of “heavy steroid use”
that helped him join the football team and “overwhelmed his emotions and judgment.”
Appellant’s motion conceded that laboratory tests showed there were no steroids in his
system at the time of the murder. However, appellant cited Dr. Bronner’s testimony
“during a September 18, 2001 hearing,” that appellant’s “three months of heavy steroid
use preceding his mother’s murder overwhelmed his emotions and judgment. Though
crime lab tests show no steroids in [appellant’s] blood stream at the time of the murder,
Dr. Bronner testified that steroids would have attached to his tissue and affected his
behavior. [Appellant] began taking steroids in April and continued through the first week
of June 2001, when he stopped about 10 days before the murder.”
       Appellant accepted “full responsibility for his crime without excusing his behavior
to drug use or any other external forces/explanations,” but also argued his steroid use
“contributed to damaging his young mind’s ability to reason and think and ultimately
control his emotions.”12
       Appellant acknowledged that members of his mother’s family would likely testify
against his release, but asserted that other family members would testify that if his mother
could see his “transformation into a bright, empathetic, and productive young adult with
deep remorse and regret, that like most loving parents, she would forgive him and
advocate for his immediate release. His release would appropriately honor the life,
memory, and legacy of [his] mother.”


       12 In making these arguments about his steroid use, appellant’s motion failed to
clarify that Dr. Bronner only testified at the juvenile fitness hearing, the court rejected his
testimony about steroids, appellant was found not fit for juvenile proceedings, was tried
as an adult, and the defense did not introduce any expert testimony at his jury trial about
his steroid use. Appellant’s motion also failed to acknowledge that in his pretrial
statements to the detectives, he said he had stopped using steroids about one month
before the murder, contradicting his later statements to Dr. Bronner about his usage.


                                              23.
       Dr. Musacco’s report
       Appellant’s motion was supported by a psychological evaluation conducted at the
request of his attorney by Dr. Michael Musacco, during two examinations in December
2018 and January 2019.
       Dr. Musacco found it was “significant” that appellant had used two 6-week cycles
of anabolic steroids prior to the murder and had been off the substances for about 10 days
before the crime. Appellant was “uncertain if his use of these drugs contributed to his
behavior, but he recalled that he experienced some feelings of depression during the time
he was using [the drugs].”13 Appellant said he used steroids because of his vanity, to be
a successful athlete, and be popular with his peers.
       In response to Dr. Musacco’s questions, appellant gave the following account
about his mother and the murder:

       “[Appellant] told me that his mother was always a good provider and he
       had good relationships with his extended family (grandparents on both
       sides). He experienced some emotional difficulties because he wanted to
       have a relationship with his father and he recalled experiencing emotional
       pain growing up because his father was not alive. Nevertheless, he knew
       that his mother loved him and he loved his family in return.[14]

               “I asked [appellant] to describe the events leading to his offense. He
       told me that his mother had always provided him with money, clothing, and
       all of the material possessions that he wanted. Although his family was not
       wealthy, he always had the latest clothes, shoes, and he fit in with other
       children that came from wealthy families. He was overly concerned with
       being popular and he believed his mother’s financial support was necessary
       for him to fit in with the popular crowd at his school. He told me that he
       was way too concerned with what other people thought about him and
       noted that his mother ‘spoiled’ him, and was ‘very generous.’

       13 Dr. Musacco accepted the accuracy of appellant’s statements about his steroid
use without noting his contradictory pretrial statements to the detectives, that he stopped
using steroid pills three months before the murder and injected a small amount a few
months before the murder.
       14   Appellant was seven years old when his father died of a drug overdose.


                                             24.
               “In line with these thoughts, [appellant] believed that his mother
       would purchase him a car when he turned 16. However, one to two weeks
       prior to the offense, his mother told him that she was $40,000 … in debt.
       She had poor spending habits and she told him that their lifestyle would
       have to change. He realized that he was not going to get a car on his 16th
       birthday, and he would no longer have the financial support to project the
       image that he wanted to project to his peers. At the same time, his sister
       (who had moved out one year earlier) was having relationship difficulties,
       and his mother told him that she would be moving back to the house.
       [Appellant] told me that the house had become very peaceful and quiet
       without his sister, and all of this data was greatly upsetting to him.”
       Appellant said as a result of these changes, “he began thinking that his life would
be better if he didn’t live with his mom.”
       Appellant said that the day before the murder, his mother refused his request for
an allowance. He spent the rest of the day with his friend. That night, he thought about
“how his life would be better if his mom was killed. He noted that people would feel
sorry for him and they would give him all of the material possessions he was used to.
[Appellant] told me that he is deeply shameful of these thoughts and feelings, but these
thoughts and feelings led up to his offense. He left Matt’s house late and night and
walked to his house with a plan to kill his mother. He believed that he would be able to
kill her, return to Matt’s home and no one would know he was the perpetrator. He told
me that he loved his mother and he was not angry with her and did not hate her. He
indicated that he was not generally an impulsive person, but he felt like he was ‘on
autopilot,’ he was so focused on getting a car that he didn’t consider the consequences of
his behaviors.”
       Appellant said he decided to stab his mother while he was walking home, and
knew his behavior was wrong. He went into his house and took a knife from the kitchen.

       “[Appellant] didn’t recall engaging in the behavior, but he took off his shirt
       because he knew that he did not want bloodstains on it. He walked into the
       hallway and turned on the air conditioning unit to cover any noise that he
       might be making. He walked into his mother’s bedroom and stood next to
       the bed. He recalled that he had the knife poised and in his head, he said to


                                             25.
       himself ‘I can’t do this.’ According to him, ‘At that moment my hand goes
       down and I stabbed her in the chest.’ He told me that his mother woke up
       and said ‘please stop.’ From this moment on, he only has flashbulb type
       memories of his behaviors. He knew that he stabbed his mother many
       times. He told me that he panicked and did not think about what was
       happening. He recalled that she stood up and had a phone in her hand. He
       knocked the phone out of her hand and the next memory that he has is of
       his mother saying ‘Parker’ (at this point [appellant] was tearful).
       [Appellant] told me that he could only recall stabbing her on one occasion,
       and he remembered standing in the bathroom looking at himself in the
       mirror. According to him, ‘It was like I woke up.’ ”
       Appellant realized he cut his hand. He went back into his mother’s bedroom and
saw how bad it was. He felt “empty” but did not feel “remorse, shame, or fear.” He
started to walk back to Matt’s house and realized his story would not work because of his
knife wound. He decided to go back to his house, call 911, and report he found an
intruder in the house. Appellant believed he was in shock when he called 911 and talked
to the police.
       Dr. Musacco asked appellant why his mother’s family believed he was a
psychopath. Appellant said his family tried to make sense of his behavior based on his
conduct before he killed his mother. Appellant said about a year before the murder, he
stole over $1,000 from his mother’s bank account using her credit card personal
identification number. She found out and grounded him for half of his sophomore year.
Around the same time, he drove his mother’s car around without permission about six
times. His mother also knew he tried marijuana, chewed tobacco, and he was drinking
and getting drunk, even though “he had projected an image of being a good kid who
wouldn’t engage in those behaviors.”
       Dr. Musacco gave his opinion that appellant did not have psychopathy and was not
at risk for reoffending if released.

       “I note that [appellant] does not exhibit signs or symptoms of a traditional
       mental illness. He did not describe or present with symptoms of
       depression, psychosis, or anxiety. This is not surprising insofar as
       [appellant] has not complained of any of these symptoms.

                                            26.
               “I also note that I did not see evidence that [appellant] possesses
       psychopathy. I note that [appellant] has been incarcerated for the entirety
       of his adulthood. He has been observed continuously over the course of the
       last 17 years, and his behaviors have been monitored and recorded by virtue
       of the fact that he is a CDCR inmate living in a well supervised community.
       With one exception (Rules Violation Report for possession of pruno) there
       is no documentation describing psychopathic behaviors in the custodial
       setting. Psychopathy as a construct is not a condition which can be
       perfectly concealed for 17 years. In addition, a person cannot be properly
       identified as a psychopath based on two or three discreet behaviors, no
       matter how heinous those behaviors are. The seriousness of [appellant’s]
       offense (killing his mother) cannot be overstated or easily explained. By all
       accounts, his mother was a good person and a good mother, but his
       behaviors cannot be attributed to a mental illness, including psychopathy.

              “I was asked to assess whether or not [appellant] possessed
       psychopathy, and whether I believed he posed a risk of harm to others in
       the community. [Appellant] obtained a low score on the PCLR, and he
       does not meet the criteria to be labeled as a psychopath. Furthermore, he
       does not meet the criteria for diagnosis such as antisocial personality
       disorder. [Appellant’s] behavior is beyond reprehensible, yet there is no
       further evidence to indicate that he possesses a mental disorder or risk of
       harm to others.”15
       Supporting exhibits
       Appellant’s motion was supported by CDCR’s diagnostic study that had been filed
with the Secretary’s recommendation to recall his sentence. He also submitted
supporting letters from coordinators of the programs that he completed in prison, stating
he was a positive role model to his peers, a mentor in the substance abuse treatment
program, he was open and honest, he had expressed regret for his crime, completed an
internship in a clinical recovery program, had excellent grades and completed coursework

       15  As we will discuss in Part V., post, a licensed family/marriage and trauma
counselor, who had worked at CDCR to prepare sentencing and treatment evaluations,
testified at the evidentiary hearing on appellant’s motion for recall. In her opinion, Dr.
Musacco’s opinion was based on incomplete information because appellant had never
received a full psychological evaluation or individual counseling after he committed the
murder, and she criticized Dr. Musacco for using a single test to conclude appellant did
not suffer from psychopathy.


                                            27.
in CDCR’s education classes; received commendations as a role model and for his
exceptional work in several positions in prison industry employment; and received praise
for starting a self-help program and acting as a facilitator between victims and offenders.
       There were supportive letters from correctional officers and prison counselors
praising his positive conduct and attitude, never observing any negative conduct, he was
a role model for his peers, he created and coordinated several self-help workshop
programs for inmates, and he developed a comprehensive and realistic reentry plan.
The district attorney opposition
       On December 4, 2018, the Kern County District Attorney’s Office filed opposition
to appellant’s motion to recall his sentence and be released on probation. The district
attorney disagreed that appellant’s postconviction conduct was the critical factor to
decide the motion, and argued section 1170, subdivision (d)(1) permits but does not
mandate the superior court to consider postconviction factors in deciding whether to grant
the motion.
       In support of the opposition, the district attorney filed crime scene photographs of
the victim, and several letters submitted by the victim’s family and friends at the original
sentencing hearing in 2002, that warned of his manipulative behavior, urged the court to
impose the most serious sentence, warned that a future parole board would not
understand his ability to be a characteristic and motivated manipulator and expressed
hope that he would never be released on parole.
Appellant’s reply
       On January 31, 2019, appellant filed a reply to the opposition, and complained that
the prosecution improperly focused on the facts of his crime, and the motion for recall
should be granted based on his postconviction efforts to rehabilitate himself in prison and
the low risk he posed if released.




                                            28.
       Appellant discounted the prosecution’s claim that his performance in prison was a
“’façade,’” and argued CDCR’s staff was “well equipped to identify and handle the most
sophisticated criminal minds” and determined he should be resentenced.
       Appellant submitted additional letters from people who worked with him in
prison, who praised his exemplary work and urged his immediate release.16
The district attorney’s response
       On February 4, 2019, the district attorney filed a response to the reply, and noted
the letters filed in support of appellant’s reply were from “convicted criminals,
professional rehabilitators, and pro-criminal activists,” and not from anyone personally
affected by appellant’s “brutal murder of his own mother as she lay in her bed.”
       The district attorney submitted several letters from the victim’s family and friends,
written in anticipation of the court’s upcoming hearing on appellant’s motion for recall of
his sentence. Appellant’s sister wrote that she was terrified of him, she would be afraid if
he was released, and he acted like a model prisoner as part of his agenda to get released
early. The father of appellant’s sister claimed appellant was psychotic, and he and his




       16 While this case was pending on appeal, appellant filed two separate requests for
this court to take judicial notice of certain educational achievements and certificates that
were not before the superior court, pursuant to Evidence Code section 452, subdivision
(h) and Rule 8.252 of the California Rules of Court: the “Degree Audit Reporting
System (DARS) Report from Ohio University” that showed appellant was “just two
credits shy of obtaining his Bachelor of Specialized Studies Degree … while maintaining
a 3.870 grade point average”; and the “California Substance Use Disorder Certified
Counselor (‘SUDCC’) Certificate earned by [appellant], issued by the California
Association of DUI Treatment Programs (‘CADTP’), effective September 13, 2019
through September 13, 2021,” that required “315 hours of formal Substance Use Disorder
(‘SUD’) education and 2,080 hours of SUD-related work experience.”
       We decline to take judicial notice of documents and information that were not
before the superior court (Evid. Code, § 459), but note that the court acknowledged
appellant’s extensive record of academic and educational achievements when it addressed
his motion for recall and resentencing.

                                            29.
daughter were both afraid that he was going to be released because he could “snap”
again.
         Ms. Knapp’s father wrote that appellant committed a premeditated and vicious
murder, but he never performed any acts of contrition toward any of the victim’s family
or friends, and he should serve his term and then be evaluated for parole.
         Ms. Knapp’s sister wrote that appellant may be a model prisoner but questioned
his motives and would never trust him because he was “a charming and convincing liar”
and he should not be released. If he was released, she asked the court to issue a stay-
away order to protect the victim’s daughter and other family members.
                                         PART V
                            THE EVIDENTIARY HEARING
         On February 6, 11, and 13, 2019, Judge Bush conducted an evidentiary hearing on
appellant’s motion for recall and resentencing. Appellant had the burden and began the
presentation of evidence.
                              APPELLANT’S EVIDENCE
Dr. Musacco
         Dr. Musacco, who prepared the psychological report submitted in support of
appellant’s motion, testified that he interviewed appellant for four or five hours to
conduct the evaluation. One of the key issues was whether appellant possessed
psychopathy, which is a “set of personality traits that is defined by a person who is
callous, who will abuse others. They will be looking out for number one without any
regard for the impact that their behavior may have over other folks.” A psychopath has a
“very superficial and glib way of looking at the world and relating to people. They can
be smooth in terms of their interactions and their ability to read and manipulate people.
So partially it’s this affective or interpersonal mask that they put on … being charming
and then using that charm to get over on other people to hurt people, to steal from people,
that would be the general makeup of a psychopath.” Psychopathy was also a life-long

                                             30.
pattern of behavior that would continue even after a person was incarcerated. Sociopathy
is synonymous with antisocial personality disorder, and generally a milder form of
psychopathy.
       Dr. Musacco evaluated appellant for elements of psychopathic characteristics
using the Hare psychopathy checklist, which is a structured interview that required a
thorough review of appellant’s prison records to ensure his responses were accurate and
he was not just “turning on the charm” for the few hours of the interview.
       Dr. Musacco concluded that appellant “definitely” did not have antisocial
personality disorder or psychopathy. The antisocial personality disorder requires
evidence of antisocial behaviors occurring after the age of 18 years. Since appellant was
incarcerated when he was 15 years old, there was no evidence of antisocial behaviors
from the moment of his offense. Prior to his imprisonment, “there were several behaviors
that would maybe alert me for the possibility of an antisocial personality disorder. So
that’s a slam dunk. There is no personality disorder here.”
       Dr. Musacco testified prison officials regularly see inmates who display
psychopathic behavior, and appellant could not fool professional correctional officers and
counselors for 17 years. Appellant had been in the “fish bowl” of the prison system and
participated in self-help counseling, and there was no record that he ever received mental
health treatment or medication.
       While appellant’s crime was horrible, Dr. Musacco did not see “that psychopathy
would account for his behavior, given the totality of his functioning,” and he would have
expected more behavioral evidence of psychopathy. Dr. Musacco believed appellant did
not pose a substantial risk to the community, and he did not have a mental disorder that
would pose a current risk of danger if released.
       Dr. Musacco was asked why a child would stab his mother 35 times. He
acknowledged appellant murdered his mother in a manner that was “well in excess of
what would be necessary to kill a human being.” The “first stab” was the “more

                                            31.
conscious” act and then his conduct became “overkill.” Based on appellant’s account of
the murder, Dr. Musacco believed appellant’s “stress hormones” increased his aggression
after the initial stab and pushed him “over the top,” and caused him to only remember the
initial stab.
        On cross-examination, Dr. Musacco conceded appellant’s behavior during the
crime was “pretty inexplicable” and “pretty horrifying,” and he could not understand why
appellant committed the murder.

        “So looking at that behavior, just by itself, I couldn’t rule out psychopathy.
        In fact, that might be a very good hypothesis to start off with. Looking at
        the whole picture of behaviors, I was able to rule out the psychopathy.”
        Dr. Musacco acknowledged that the lack of a psychopathy diagnosis did not mean
the person would not be at risk to reoffend, and that most people who commit murder
might not necessarily meet the criteria for psychopathy. However, appellant had spent 17
years in a setting that could promote violence and had not engaged in such behavior, that
could mean his crime was an aberration rather than a pattern of behavior.
Appellant’s hearing testimony
        Appellant did not take the stand at his criminal trial but testified at the evidentiary
hearing to recall his sentence. He was 33 years old and had been in prison for 17 years.
        Appellant’s attorney asked what caused or motivated him to kill his mother.
Appellant replied it was “complicated,” but testified that at that time, he believed that his
life would be better if his mother was dead, and her death would alleviate problems and
pressures he felt that summer.
        Appellant testified that when he was a teenager, he believed that he was not loved
or valued within his family and he had to earn that love, and his sense of self was based
on the validation of other people and not attached to anything authentic. He felt this way
because his father died of a heroin overdose when he was seven years old. Appellant




                                              32.
thought his father chose drugs over him and felt his father’s overdose death was his
ultimate rejection of him.
          Appellant testified he used anabolic steroids for an 18-week period before the
murder. He took steroids through both pills and injections and was on six-week cycles of
being on and off the drugs. He believed his steroid use resulted in impulsive decisions
that he did not understand at that time, like quitting baseball in the spring and dropping a
summer school class even though he got a top grade. He also experienced depression
when he was taking steroids.
          Appellant testified in June 2001, his mother told him she was significantly in debt
and their lifestyle had to change. “Not that we would be destitute or homeless, but that
all of the things like the material things, new clothes, having money that I was
accustomed to receiving, that she had always indulged because she was so generous, that
I was not going to get those things anymore.” Appellant expected that she was going to
buy a car for him when he turned 16 years old, but his mother said she was not going to
be able to do that.
          Appellant testified that when he committed the murder in July 2001, it had been
about one month since he finished taking a steroid cycle.17 He did not feel any
depressive symptoms on the day of the murder.
          On the morning of the murder, appellant asked his mother for an allowance of $60
she had previously promised to him. She declined to give it to him. However, she did
not tell him that he would be unable to pay the expenses for football or other things. His
mother’s conversation with him “triggered this idea in my head that all of these
expectations and … plans that I had for … my junior year in high school, were falling
apart.”

          As we will explain in the analysis below, appellant’s hearing testimony about
          17
his steroid use was inconsistent with his prior statements to various parties, and his blood
and urine tests taken shortly after the murder.


                                              33.
       Appellant spent the day with his friend Matt, and they talked about what they were
going to do in their upcoming year in high school. Matt asked whether he would be able
to do certain things because of his mother’s financial issues. 18 Appellant said yes, but “it
really gave me pause.” Appellant felt that he was under pressure and “against a wall”
because he would not “be able to continue to meet the expectation of the people around
me” and receive the “validation that I need,” and “I panicked.”
       Appellant stayed at his friend’s house that night. Around 10:00 p.m. or
10:30 p.m., Matt was asleep, and appellant started to realize that “if I kill my mom, this
will solve my problems. That my family will feel sorry for me. That there won’t be so
much pressure. That my family will give me the things that I thought I was not ever
going to receive anymore.” He thought people would feel sorry for him because his
mother was dead and buy him a car. He panicked and “made this terrible, terrible,
impulsive decision. And once I had made the decision, it was like I was on autopilot. I
had no consideration for my mom” or how it would impact his family or himself. “I just
acted.”
       On cross-examination, however, appellant admitted he formed a plan in his head
about how to murder his mother. “Once I had made the decision to do this … I
definitely” made a plan to make it look like he was still at Matt’s house. He came up
with a story about how an intruder attacked his mother at her house. His plan was to
leave Matt’s house at night, and he staged the scene with pillows, so it looked like he was
still sleeping there. As he walked to his house, “I was thinking that I’m going to get a car
when I’m 16 … almost the whole time that’s what I’m thinking.”


       18 As set forth in Part I., ante, Matt testified at appellant’s jury trial that appellant
was never critical of, nor expressed animosity toward, his mother. Matt further testified
that on the night before the murder, appellant was in a normal, happy mood, he was not
down or depressed, and he did not talk about his mother, having to do housework, or
complain about anything.


                                               34.
       When he was arrested and questioned at the police station, he thought he deserved
to die because of what he did. Appellant testified he felt “tremendous remorse” and knew
“how much my mom suffered that night,” and he took her life “in the most brutal,
calloused way possible.” Appellant said he betrayed his family in the worst way possible
and caused “tremendous suffering” to everyone who knew his mother and himself.
       Appellant testified everything had changed in his life since he had been in prison,
and his identity was no longer “grounded in what people think or what people want from
me. It is grounded in values like love and compassion and integrity and community.”
Appellant was remorseful and did not think he could ever sufficiently pay for what he
did. His worse day in prison was “nothing” compared to the grief, sadness, and pain he
experienced every day, “knowing that I am the one who murdered my mom … caused the
suffering that I did.”19 He turned his life around in prison because he realized his life
could count, he wanted to develop and grow, and help others do the same, and not
because he expected an early release.
       Appellant felt accountable for what he did, and his prison sentence was justified
because what he did “was worse than awful.” He did not request or encourage anyone to
seek recall of his sentence, and he did not know about it until his name was submitted to
CDCR. His grandmother had offered a room for him to live in, and he had two
employment offers from restorative justice organizations.
       Appellant testified that after he was imprisoned, he exchanged letters with his
sister, but those contacts did not continue. No one from his mother’s family visited him
in prison, and he knew he devastated their lives and did not resent them. He had never
contacted any members of his mother’s family because CDCR “emphatically” advises
prisoners not to contact crime victims.


       19Appellant testified that in 2005, an inmate stabbed him in the stomach while he
was in the prison yard, and other inmates jumped him and stabbed his leg.


                                             35.
          Appellant was sensitive to the pain of family members who did not want him to be
released from prison, and that he was forcing them to cope with his possible release. But
considering all the perspectives, “the balance of those decisions is that I would like to be
released.”
          Appellant felt that “any type of material freedom” he would experience would be
an act of “mercy and grace.” He did not feel entitled but wanted to be released from
prison.
Testimony about appellant’s conduct in prison
          Appellant called several witnesses who testified about his conduct and
participation in numerous programs and jobs in prison: Sheila Marquez, a CDCR
correctional counselor; Eric Roberts, the program director for the Offender Mentor
Certification Program at Valley State Prison; Sonya Shah, who runs the Ahisma
Collective restorative justice program; Richard Cruz, who had been appellant’s prison
cellmate and then became a program manager with the Ahisma Collective; Howard
Lazar, who also led several prison workshops; Dr. David Paul, a physician and
psychologist who taught a cognitive behavior program for inmates called Freedom to
Choose; Karen Peterson, a psychologist who moderated workshops for Freedom to
Choose; and Camille Pinto, an office technician who worked in the mental health
department’s crisis team at Valley State Prison.
          These witnesses testified appellant was a model prisoner and mentor to other
inmates; he was trustworthy, compassionate, helpful, dedicated, and kind; and he was not
manipulative. They also testified appellant had taken responsibility for his actions and
acknowledged the harm he had caused, and he would not be a threat to society if he was
released from prison. Appellant had become a certified alcohol and drug treatment
counselor and had been offered employment by two organizations upon his release.
          Mr. Roberts testified appellant had shared details about his “commitment crime,”
and it was difficult to hear but seemed to be “very authentic …. Talked a lot about his

                                              36.
remorse, how he had processed over the years the crime that he committed and how he
was living with it and trying to demonstrate … that he was a worthy human being, and …
very deeply regretted what happened.” Appellant took “full accountability for what he
did, didn’t blame anybody.” Appellant did not break down and cry when he talked about
the details, but Mr. Roberts believed he was in a lot of pain.
       Ms. Shah testified the survivors of appellant’s mother had not reached out to
appellant through her restorative justice program, and she was not sure if they had
become involved with any such program.
       Dr. Paul testified he reviewed prior reports where appellant talked about his
steroid use at the time of the murder. Based on appellant’s prior statements, Dr. Paul
testified it was impossible to say whether the steroids had any causative effect, but he was
taking amounts that would have resulted in a high level of testosterone in his system that
could have profoundly affected his mood and behavior. Dr. Paul conceded that
appellant’s drug test on the night of the murder showed there was “no abuse” of the drug,
and appellant said he had stopped using steroids before the murder.
       Both Dr. Paul and Dr. Peterson testified the brain of a 15-year-old person is
physiologically different from that of a 33-year-old adult, and it was scientifically
recognized that a person’s brain will evolve and mature over time.
       Dr. Peterson acknowledged she wrote a letter to Governor Brown in 2018 to
support commutation of appellant’s sentence and said that he was the type of man that
“would make any mother beam with pride.” She acknowledged that phrase was “tricky”
because of appellant’s crime and admitted she had never seen the photographs of the
victim’s multiple stab wounds.
Character witnesses
       Appellant also called witnesses who knew him prior to the murder and testified
about his character and reputation. Denise Jones testified her daughter and appellant
dated for several months before the murder, and said appellant was respectful and good

                                             37.
with parents, but he could also be arrogant and full of himself. Ms. Jones stayed in
contact with appellant after he was sent to prison through letters and visits. She believed
appellant was very caring and engaging, and not manipulative. Appellant had grown up
and significantly changed in prison and had come to terms with what he did. She had no
reservations or safety concerns about his early release. After appellant was convicted of
murder, she wrote a letter to the trial judge and asked for leniency because he was just a
child, and it was unfair he was tried as an adult.
       Ms. Jones testified her daughter disapproved of her contacts with appellant. After
the murder, appellant’s high school classmates were angry about what he did, and they
took it out on her daughter since she had been dating him.
       Bethany Cornell was appellant’s cousin on his father’s side of the family, and they
had grown up together. Ms. Cornell testified appellant was selfish and full of himself as
a teenager, but his character had changed while he was in prison. Ms. Cornell wrote to
appellant and occasionally visited him. She did not have any reservations if he was
released, and the family of appellant’s father was committed to help him reintegrate into
society if he was released. Cornell testified the families of appellant’s father and mother
had split over how to approach appellant after he was convicted and sentenced to prison.
                         THE DISTRICT ATTORNEY’S CASE
The lead investigator
       Detective Krueger, the lead investigator in the case, described the victim’s
bedroom as one of the two most violent murder scenes he had seen in his career. There
was blood over the bed, the sheets, the ceiling, and the wall. The knife was covered with
blood. The victim’s body was lying naked on the floor, and she had stab wounds and
cuts all over her body, particularly around her head and face. There was a large wound in
her lower abdomen, and her intestines were hanging out.
       Detective Krueger testified that shortly after the police arrived, they placed
appellant in the backseat of a patrol car in front of his house. Appellant had a deep cut on

                                             38.
the palm of his right hand. He was very agitated, fidgety, and licking his lips. Krueger
decided to conduct a cursory evaluation for drugs based on his very agitated demeanor.20
       Detective Krueger testified about the interviews with appellant that occurred at the
hospital and the police station, and how appellant consistently repeated his story about
having a bad feeling, walking home, and confronting an unknown man who was stabbing
his mother. Krueger particularly remembered that appellant gave an extremely detailed
and specific description of the suspect, including his height, clothing, and that he “ran
funny.” Appellant was calm and not emotional when he made this statement.
       During the interview at the police station, the detectives asked appellant to
“rehash” his story about what happened. Appellant repeated his earlier story. They
confronted appellant with inconsistencies in his story and asked if he killed his mother.
Within three to five minutes of being asked, appellant confessed that he killed his mother.
Appellant said his plan was to go back to Matt’s house and claim he cut his hand at his
friend’s home. Appellant said he started to walk back to his friend’s house but turned
around and went to his own home and called 911 from there.
Ms. Schumacher
       Joan Knowlden Schumacher, a licensed marriage/family therapist and trauma
specialist, had previous experience working for a private contractor for CDCR to prepare
evaluations and recommendations for sentencing and treatment. She had never
interviewed or evaluated appellant and had not reviewed his CDCR records or
evaluations.
       Ms. Schumacher testified that she treated eight people who had been impacted by
appellant’s murder of his mother. This group included appellant’s sister and the victim’s


       20Detective Krueger was asked if appellant’s blood was collected after the
murder. Krueger did not believe it was. As set forth in the factual statement in Part I.,
ante, however, the parties stipulated at appellant’s trial that both blood and urine samples
were collected, and he tested negative for alcohol, drugs, and steroids.

                                             39.
friends. Ms. Schumacher had 160 contacts with these people during the 17 years that
appellant had been in prison, and they had waived any privileges so she could testify
about their sentiments.
       Ms. Schumacher testified a number of these people feared for their safety if
appellant was released because “they didn’t see the murder coming and they don’t know
if now that they are opposing his release, if they would be safe.” They were also
outraged that he would not complete his sentence since his mother was dead, and “why
should he be let off early when the crime and the punishment has not changed.” They
were upset because appellant had never made any contact with them “through the
grapevine or any other way” to apologize or make amends for what happened.
Appellant’s sister initially corresponded with him in prison, but appellant never
apologized to her in his letters.
       Ms. Schumacher disagreed with Dr. Musacco’s opinions and conclusions about
appellant because his psychological evaluation was incomplete. She explained Dr.
Musacco used the Hare psychopathy checklist to evaluate appellant, but that was a “self-
report” test. In order to determine whether someone was a psychopath or sociopath, she
would have used other tests such as the Millon and Minnesota Multiphasic Inventory
tests, that give a full realm of diagnoses and have “a faking good scale, a faking bad
scale. So you can tell if you are turning the test a certain way. They also have reliability
and validity and blind questions that you don’t know are going to give information.”
However, the Hare checklist “just answers one question and it does it by a self-report
rather than blind questions.”
       Based on her prior evaluation of other inmates, Ms. Schumacher disagreed with
Dr. Musacco’s opinion that an inmate “can’t fake good for 17 years.” She had seen
inmates with narcissistic and sociopathic personalities “fake good” in prison during her
30 years of experience. “The smarter they are, the better they can do it.” She believed
appellant was a very smart individual with an “incredible ability to influence other

                                            40.
people[.]” She believed appellant was “getting very skilled in that ability” because he
was only a few classes away from earning a psychology degree in prison, and “as a
counselor, you need to be able to know how to manipulate people to get them to find a
better way of truth.”
       Ms. Schumacher testified that prior to this hearing, she did not think appellant
would necessarily pose a physical risk to anyone if he were released. Her opinion
changed after she watched appellant testify: “There’s one thing that was very disturbing
in his testimony. The only time he glanced at the left side of the court, which is where
the family of the mother sits and friends, and that was only when his sister and the letters
was mentioned. No other communication was directed that way.” Ms. Schumacher
testified the victim’s family and friends had been waiting for appellant to contact them.
Appellant’s lack of eye contact signified that he was lying. She believed his risk to
public safety could not be determined until he received a complete psychological
evaluation. While she thought appellant’s risk factors would be for manipulation of
others, coercion, and scams rather than murder, she wanted appellant to complete a full
battery of psychological tests, which he had never done.
       Ms. Schumacher was surprised and concerned that appellant had never received
individual counseling or tests that would better address his risk of reoffending, given his
claims about the trauma resulting from his father’s death and the nature of his crime.
Based on her experience, the absence of counseling and treatment made the
recommendation to release him “more confusing” because there had never been an
“official diagnosis which would give somebody a direction to treat. He has not had
trauma treatment. If his father’s death was that much of an impact and he blamed his
mother, then that all should be worked out before he’s on the streets again.”
       Ms. Schumacher did not attempt to diagnose appellant since she had never
evaluated him. However, the fact that he never received any treatment indicated he was
at high risk for reoffending.

                                            41.
Ms. Knapp’s father
       Richard Moore, Ms. Knapp’s father and appellant’s grandfather, testified there
were 1,800 people at his daughter’s memorial service. One family from her school
donated $10,000 to create a scholarship fund in her name.
       Mr. Moore testified appellant and his mother were inseparable when he was very
young. About a year before the murder, however, she told Mr. Moore that appellant
systematically removed money from her bank account using her ATM card. When she
realized what happened, she talked to appellant, but he lied about it. He finally admitted
what he did, but his only concern was “who she was going to tell about it.” Mr. Moore
told his daughter to report the theft to the police and have appellant arrested, but she did
not want to do that.
       Mr. Moore explained that after the murder, he went to his daughter’s house and
waited for the media to leave, and then went inside and saw the blood all over her
bedroom. He later learned the gruesome details about how appellant repeatedly stabbed
and murdered her.
       Mr. Moore was disturbed to learn that when appellant finally admitted to the
police that he killed his mother, his first question to the officer was, “ ‘What’s going to
happen to me?’ ” Mr. Moore could not understand how someone could have murdered
his mother and then asked that question.
       Mr. Moore testified that some members of the family thought appellant’s use of
steroids were the problem. However, the police reported appellant’s steroid use was not
an issue. Prior to the trial, Ms. Knapp’s family decided they were not going to support
appellant in any way and tried to stay away from the media. The family felt relief when
appellant was convicted and sentenced to life. They were very emotional now because
they were against his release, and believed he needed to serve his full term.
       Mr. Moore testified appellant had the capacity to be manipulative and noted his
statement to the police after he confessed, asking what would happen to him. Mr. Moore

                                             42.
cited an incident that he knew about, when appellant was initially held in custody at
juvenile hall and asked for a Bible, but only pretended to read it when people came into
his room.
Ms. Knapp’s friends
        Jennifer Kritsch was a teacher, she had been a good friend of Ms. Knapp, and she
knew appellant very well. Appellant stood out as a superior student who was in the top
one percent. Ms. Kritsch loved appellant and forgave him, but she felt he needed to pay
the consequences because people were still really hurting, and “there needs to be time for
that hurt. It’s not going to go away, but I don’t want anyone else to get hurt. And I just
want to be sure that everything that they have said that he’s done is true and accurate.”
She testified that all the complimentary things the previous witnesses said about appellant
were true because that was exactly who he was.
        Ms. Kritsch testified appellant had a lot of people stand up for him at this hearing,
and “whether or not they believed that he manipulated them, they came forward and
spoke highly of him, so, yes, I do believe he is still capable of manipulation,” and he was
skilled in it.
        Debra Hankins had been Ms. Knapp’s best friend since they were teenagers, and
their sons were the same age. Ms. Hankins loved appellant. He was smart, popular and
handsome, and a good student and athlete. Ms. Hankins testified the family was deeply
in debt because appellant’s father left them when he was a child. When appellant’s father
died, they received a life insurance settlement. Ms. Knapp used the money to pay the
debts, buy a house and car, and she was very generous with appellant’s allowance.
However, she got into debt again shortly before the murder.
        Ms. Hankins testified that a few weeks before the murder, Ms. Knapp said she had
talked to appellant about their financial problems, and they had to change their lifestyle.
She also told appellant that she could not buy him a car when he turned 16 years old.



                                             43.
Appellant became very angry and embarrassed about it, and he was not happy with her.
He wanted to appear to be wealthy.
       Ms. Hankins was aware of appellant’s activities while in prison and was not
surprised by his success because he was always a “model” student. However, she
believed he needed to serve his entire term because of how he premeditated the crime.
       At the time of appellant’s sentencing hearing in 2002, Ms. Hankins wrote a letter
to the court expressing her view that appellant would “ ‘rise to the top in any setting,’ ”
which is precisely what he went on to do, but “that’s the part that concerns me the
most .… [H]e is all of those things. And yet when something stood in his way of what
he wanted, he committed that crime.” She was worried about what would happen if
appellant was released and confronted by something he did not like or did not meet his
expectations.
       Ms. Hankins also wrote to the sentencing court that she feared people might not
see through his appearance and charm as time passed, and they would overlook the
details of the crime he committed. She felt that was happening at this evidentiary hearing
and was concerned that people who testified for appellant were not aware of the details of
the murder. She did not want appellant to be miserable, but she did not understand how
anyone could be certain he was not a danger to others.
                            POSTHEARING ARGUMENTS
       After both parties rested, the court asked for written arguments on the matter.
Appellant’s arguments
       In his posthearing briefs, appellant argued his continued incarceration did not
serve the best interests of justice, it needlessly continued his detention in a dark and
violent prison environment, and he should be immediately released on supervised
probation. Appellant’s immediate release would result in “finality and closure,” and
opposing family members “would be spared from potentially many future parole
hearings.

                                             44.
       Appellant asserted he had taken advantage of every opportunity possible to learn
from his experience, he had changed, and he would be a positive asset to the community
if released. He was nothing like the teenager who committed the crime, and now
understood the negative feelings he developed after his father’s overdose death when he
“never received counseling, treatment, or therapy for this childhood trauma.”
       Appellant’s attorney argued the court should not “just look at the static factor of
the crime alone, because that erroneously assumes that people don’t change,” but asserted
that he “admitted almost immediately” that he killed his mother when asked directly by
investigators.21 Counsel also claimed the hearing evidence “strongly suggests that
increased testosterone from prolonged steroid use negatively affected [his] judgment” at
the time of the crime, but “as [Detective] Krueger testified, [appellant’s] blood was not
collected after the crime. Blood is the only way anyone could test for increased
testosterone levels.”22 The nature of the multiple stab wounds indicated his release of
“very strong negative emotion,” it was not consistent with conscious, rational, or
deliberate thinking, and once he began the assault, “his ability to stop, think, and
conscientiously make choices was severely compromised.”



       21 Appellant counsel’s account of when and how he confessed is not accurate. As
explained in Part I., ante, appellant gave a detailed account of the alleged intruder to the
911 dispatcher and the first officer who arrived at his house. A few hours later, the
detectives talked to him at the hospital and asked what happened, and appellant gave the
same detailed story. After that, the detectives conducted another interview and again
asked appellant what happened, and appellant repeated his story. At that point, the
detectives confronted him with inconsistencies in his story, and appellant stayed with his
version for a few more moments. Finally, Detective Adair asked if he killed his mother,
and appellant said yes.
       22 Detective Krueger testified at the hearing in this case that he did not believe
appellant’s blood was taken at the time of the crime in July 2001. As shown by the trial
record, however, the parties stipulated at appellant’s jury trial that blood and urine
samples were taken from him shortly after the murder and were negative for drugs,
alcohol, and steroids.


                                             45.
       Appellant’s counsel acknowledged that section 1170, subdivision (d)(1) contained
permissive and not mandatory language to resentence him, but the court should not
disregard his postconviction behavior since CDCR requested the court use its legal
discretion to either release appellant immediately or ahead of his currently set parole date.
The district attorney’s brief
       The district attorney argued the only just result was to require appellant to serve
out the rest of his sentence as originally imposed. Under section 1170,
subdivision (d)(1), the court was not required to recall appellant’s sentence, and it could
consider the statutory list of postconviction factors only as part of the resentencing
process, after it decided to recall.
       The prosecutor asserted there was no credible argument against considering the
nature of the crime to decide whether to recall. Appellant committed a premeditated and
deliberate murder, “one of the most appalling crimes imaginable.” There was extensive
planning and premeditation, and his “unimaginable cruelty to his own mother speaks to
the cruelty of which this outstanding child was capable.”
       The prosecutor further argued that appellant had not changed since the murder.
He was a gifted and outstanding student when he committed the crime, and he had
demonstrated these same qualities in prison and to the CDCR officials and others who
testified on his behalf. “[H]ad [appellant] not committed this horrible crime, would a
reasonable person say that he had changed? They would not. They would say that he is
the same person, perhaps more mature and wiser. They would see his life on an
unbroken course. It cannot be said, then, that this man has truly changed apart from his
own words.” Appellant’s evidence about his mental state and pathology was far from
uncontroverted because it was refuted by Ms. Schumacher’s testimony and her
explanation that Dr. Musacco’s opinions were incomplete.




                                             46.
             THE COURT’S DENIAL OF THE MOTION TO RECALL
       On March 13, 2019, the court denied appellant’s motion to recall his sentence and
made lengthy findings. The court reviewed CDCR’s recommendation, all of the motions
and supporting exhibits filed by the parties, and the testimony presented at the evidentiary
hearing. The court acknowledged it was a very emotional time for everyone involved in
the case.

       “… Most of you, I suspect, have known for many years that the day would
       come when [appellant] would be considered for release under some
       provision of the law. I also realize that day has come sooner than most of
       you would have expected. While I doubt you ever forgot what happened to
       [Ms. Knapp], I’m sure these last nine months since the filing of the petition
       has brought to the forefront many of the emotions that have been held at
       bay for many years.”
       The court was not sure “the English language is capable of adequately
characterizing this murder .…” The court knew there were some people who felt a 15-
year-old should have been processed in the juvenile system regardless of the crime, and
others who wanted appellant to serve out the full sentence without any chance of early
release.
       The court acknowledged the scope of its discretion to grant appellant’s motion:

       “In this case, Penal Code Section 1170(d)(1) allows the Court, upon the
       recommendation of the secretary of CDCR, to recall and resentence the
       defendant if it is in the interest of justice. That language is permissive, not
       mandatory. The statute in part further allows the Court, should it choose, to
       consider post-conviction factors including the defendant’s disciplinary
       record and record of rehabilitation while incarcerated and any evidence that
       reflects . . . that circumstances have changed since the defendant’s original
       sentencing so that the defendant’s continued incarceration is no longer in
       the interest of justice.

              “To simply state that the circumstances of the murder, in and of
       themselves, cause me to deny the petition is not in the spirit of the law,
       whether or not one agrees with the law, but it is equally outside the spirit of
       the law to ignore the facts of the murder and the defendant’s character at
       the time of the murder and only consider his conduct since the murder.


                                             47.
               “There is, in fact, very little if any guidance in case law or the
       statutes for the Court and the attorneys to rely on for this code section. This
       is especially true for a murder case. I think the law requires a balancing act
       of all factors, including the facts of the murder and the defendant’s conduct
       until today in deciding whether or not the defendant should be resentenced,
       and, if so, what that new sentence would look like.

              “I do not make this decision lightly. Judges, including me, do not
       make decisions based on emotions or public opinion or feeling. We do not
       decide what we think the result should be and then work backwards to get
       there. We do not have the luxury of taking polls on what we should do, and
       in out branch of government we should not.

              “We do not decide based on the number of letters that are written or
       the number of witnesses that testify, although, we do, of course, weigh the
       testimony of witnesses as best we can. I do not know if there is a right
       answer, and I put that in quotes in this case.

               “Both sides presented strong, compelling facts and arguments to
       justify what they think the ruling should be. The facts of the murder are
       well known. [Appellant] has attempted to present significant evidence to
       show that he is rehabilitated. I do not believe it is necessary to repeat the
       evidence in this case, as it is fresh in my mind.”
       The court noted three people sent letters to the original sentencing hearing that
predicted appellant would do anything in prison to convince a parole board of his
rehabilitation and they feared a future board would feel compelled to release him. “I
doubt these individuals wrote these comments with this particular hearing in mind, but if
they knew him well, I believe they predicted the future.” The court acknowledged
appellant had “done well in prison” by staying out of trouble, getting degrees and
certificates, and helping others.
       The court denied the petition to recall and explained its reasons:

               “As predicted, he has risen to the top, but when I weigh that against
       the facts of the murder and who the defendant was all those years ago, I
       cannot justify making a finding that resentencing is in the interest of justice.
       No one would have predicted what [appellant] would do to his mother that
       day, yet he did. Many people wrote letters to Judge Kelly expressing that
       the defendant’s actions were out of character. They may have been, but he
       still committed the murder. When one considers what happened all those


                                             48.
       years ago, and the letters written by many who knew him well, some for
       him, some against, and compare that with what they say about him now, it
       is justified to believe in many ways that he has not changed.”
       The court once again recognized the scope of its discretion to rule on appellant’s
motion.

               “I recognize I can strike the weapon enhancement or reduce the
       conviction to second-degree murder. The evidence and overall
       circumstances do not justify that action and, in fact, would just be an easy
       way to justify a desired result. I also recognize that although [appellant]
       can be legally granted probation, even though he was convicted of first-
       degree murder, the evidence weighs against that outcome. Even
       considering his conduct in prison, as this is not a case where probation is
       justified, and is certainly not in the interest of justice to grant probation in
       this case.”
       The court concluded: “As I said before, there is no doubt in my mind that
[appellant] will probably some day be released, but today is not that day.”
       On March 14, 2019, appellant filed a notice of appeal.
                                        DISCUSSION
       Appellant argues the superior court abused its discretion when it denied his motion
for recall and resentencing, it arbitrarily ignored the postconviction factors stated in
section 1170, subdivision (d)(1) that supported his resentencing based on his exemplary
conduct in prison, and there was substantial evidence to refute the court’s finding that
appellant had not changed since the murder.
       A.     Section 1170, Subdivision (d)(1)
       In general, a trial court loses jurisdiction to recall a defendant’s sentence once
execution of that sentence has commenced. (Dix, supra, 53 Cal.3d at p. 455; People v.
Karaman (1992) 4 Cal.4th 335, 344.) Section 1170, subdivision (d)(1) is an exception to
that rule. (Dix, supra, 53 Cal.3d at p. 455; McCallum, supra, 55 Cal.App.5th at p. 210.)23
The subdivision states:

       23“Section 1170(d) is the direct statutory descendant of a provision in the
superseded Indeterminate Sentencing Law that had nothing to do with enforcing

                                              49.
      “When a defendant subject to this section or subdivision (b) of Section
      1168 has been sentenced to be imprisoned in the state prison or a county
      jail pursuant to subdivision (h) and has been committed to the custody of
      the secretary or the county correctional administrator, the court may, within
      120 days of the date of commitment on its own motion, or at any time upon
      the recommendation of the secretary or the Board of Parole Hearings in the
      case of state prison inmates, the county correctional administrator in the
      case of county jail inmates, or the district attorney of the county in which
      the defendant was sentenced, recall the sentence and commitment
      previously ordered and resentence the defendant in the same manner as if
      they had not previously been sentenced, provided the new sentence, if any,
      is no greater than the initial sentence. The court resentencing under this
      subdivision shall apply the sentencing rules of the Judicial Council so as to
      eliminate disparity of sentences and to promote uniformity of sentencing.
      The court resentencing under this paragraph may reduce a defendant’s term
      of imprisonment and modify the judgment, including a judgment entered
      after a plea agreement, if it is in the interest of justice. The court may
      consider postconviction factors, including, but not limited to, the inmate’s
      disciplinary record and record of rehabilitation while incarcerated,
      evidence that reflects whether age, time served, and diminished physical
      condition, if any, have reduced the inmate’s risk for future violence, and
      evidence that reflects that circumstances have changed since the inmate's
      original sentencing so that the inmate’s continued incarceration is no
      longer in the interest of justice. Credit shall be given for time served.”
      (§ 1170, subd. (d)(1), italics added; see also Cal. Code Regs., tit. 15,
      § 3076, subd. (a).)24
      As italicized above, the instant case involves the provisions of subdivision (d)(1)
where the Secretary recommended to the superior court that appellant’s sentence should
be recalled, and he should be resentenced.



comparative uniformity of sentences,” contained in a parallel provision in section 1168,
that provided for recall of sentences under certain circumstances. (Dix, supra, 53 Cal.3d
at p. 457.) “Beginning in 1976, the recall provision of section 1168 was transferred in
substance to new section 1170(d)” as part of the determinate sentencing act and has since
been amended several times. (Id. at p. 458.)
        24 The version of section 1170, subdivision (d)(1), in effect at the time of the
court’s ruling in this case was identical to the current section, “except that it used the
words ‘he or she,’ which were changed to ‘they’ effective August 6, 2020. [Citation.]”
(McCallum, supra, 55 Cal.App.5th at p. 210, fn. 6.)


                                             50.
       B.     Regulatory Provisions
       Title 15 of the California Code of Regulations identifies the circumstances where
Secretary may recommend recall of an inmate’s sentence and resentencing, as occurred in
this case. (Cal. Code Regs., tit. 15, § 3076.1; McCallum, supra, 55 Cal.App.5th at p. 219,
fn. 17.)
       The Secretary may “recommend to a sentencing court that the sentence and
commitment previously imposed on an inmate be recalled and the court resentence the
inmate” under section 1170, subdivision (d)(1) “[w]hen an inmate demonstrates
exceptional conduct,” defined as “behavior while incarcerated [that] demonstrates
sustained compliance with departmental regulations, rules, and requirements, as well as
prolonged participation in rehabilitative programming.” (Cal. Code Regs., tit. 15,
§ 3076.1, subds. (a)(1), (b)(1).)
       CDCR’s Classification Services Unit shall determine the inmate’s initial eligibility
for consideration. It shall review “all referrals received from a Warden, the Director of
the Division of Adult Institutions, or the Secretary,” but it “shall not accept referrals from
inmates or other parties on behalf of inmates.” (Cal. Code Regs., tit. 15, § 3076.1,
subd. (b)(3)(A), (B); Dix, supra, 53 Cal.3d at p. 456.)
       In determining the inmate’s eligibility, the Classification Services Unit shall
prepare a Cumulative Case Summary, which shall include information about the inmate’s
current commitment offense, brief description of the crime, and sentence, a summary of
his or her prior record of juvenile petitions and adult convictions; any active holds or
warrants, institutional behavior “including serious rules violation reports, drug test
results, gang or disruptive group information, placement score, current housing
assignment, a summary of work and educational assignments, and participation in
rehabilitative programs and self-help activities,” visitor history, and victim notification
requirements. (Cal. Code Regs., tit. 15, § 3076, subd. (b)(3)(D).)



                                             51.
       An inmate is not eligible if he or she has been sentenced to death or life without
possibility of parole, required to register as a sex offender, not served either 10
continuous years or 50 percent of the current commitment, committed certain serious or
violent rules violations, and are either scheduled for release or eligible for a parole
hearing within 18 months. (Cal. Code Regs., tit. 15, § 3076, subd. (c), § 3076.1,
subd. (b)(2).)
       If the inmate is found eligible, the Classification Services Unit shall prepare a
cumulative case summary and refer the matter to the Secretary. (Cal. Code Regs., tit. 15,
§ 3076.1, subd. (b)(3)(D).) If the Secretary elects to recommend an inmate for recall and
resentencing, a recommendation letter and the cumulative case summary shall be
forwarded to the sentencing court and a copy provided to the inmate. (Id., subd. (e)(3).)
In addition, the Office of Victim and Survivor Rights and Services shall notify all victims
registered with CDCR within a specific time period. (Cal. Code Regs., tit. 15, § 3076.5,
subd. (a).)
       C.        The Superior Court’s Discretion
       Upon receiving the Secretary’s recommendation, the superior court has discretion
whether to recall the defendant’s sentence and resentence him as provided under
section 1170, subdivision (d)(1). The statutory language for the court to decide whether
to act upon CDCR’s recommendation to recall is permissive and not mandatory.
(McCallum, supra, 55 Cal.App.5th at pp. 211, 214, 216–217.) “In deciding whether to
recall a sentence under section 1170, subdivision (d)(1), the trial court may exercise its
authority ‘for any reason rationally related to lawful sentencing.’ [Citation.]” (Id. at
p. 210.)
       “The Secretary’s request for recall and resentencing pursuant to section 1170,
subdivision (d)(1) … provides no statutory entitlement to relief to the inmate even when
the court credits the postconviction facts identified in the Secretary’s recommendation
materials. [Citations.] [T]he Secretary’s recommendation letter is but an invitation to the

                                             52.
court to exercise its equitable jurisdiction. [Citation.] It furnishes the court with the
jurisdiction it would not otherwise possess to recall and resentence; it does not trigger a
due process right to a hearing [citation], let alone any right to the recommended relief.
[Citation.]” (People v. Frazier (2020) 55 Cal.App.5th 858, 866, italics added.)
       In 2018, subdivision (d)(1) was amended to add language that expressly authorizes
the court “in resentencing a defendant to consider ‘postconviction factors, including, but
not limited to, the inmate’s disciplinary record and record of rehabilitation while
incarcerated, evidence that reflects whether age, time served, and diminished physical
condition, if any, have reduced the inmate’s risk for future violence, and evidence that
reflects that circumstances have changed since the inmate’s original sentencing so that
the inmate’s continued incarceration is no longer in the interest of justice.’ ” (McCallum,
supra, 55 Cal.App.5th at p. 210; § 1170, subd. (d)(1); Stats.2018, ch. 36, § 17, eff. June
27, 2018 (A.B.1812).)

       “[W]e read the inclusion of postconviction factors in section 1170,
       subdivision (d)(1), as providing guidance for the trial court’s resentencing
       decision, not its initial decision whether to recall the sentence. The
       postconviction factors were added in 2018 by Assembly Bill No. 1812
       (2017–2018 Reg. Sess.), section 17. Notably, Assembly Bill No. 1812
       placed the sentence containing the postconviction factors immediately
       following the second and third sentences of section 1170,
       subdivision (d)(1), both of which set limitations on the trial court’s
       resentencing authority. We consider this structure of section 1170,
       subdivision (d)(1), in interpreting the purpose of inclusion of the
       postconviction factors. [Citations.] Further, the legislative history
       accompanying Assembly Bill No. 1812 describes the amendment of
       section 1170, subdivision (d)(1), as ‘authoriz[ing] the courts to consider
       specific post-conviction factors when resentencing a defendant.’
       [Citation.]” (McCallum, at pp. 214–215, italics added.)
       The Legislative amendments did not “alter the fact the trial court has discretion
whether to recall and resentence the defendant.” (McCallum, supra, 55 Cal.App.5th at
p. 214.)



                                             53.
       Subdivision (d)(1) thus establishes a two-step process. First, the trial court decides
whether to recall the sentence. If it does so, the second step is to conduct a resentencing
hearing, when it may consider the postconviction factors enumerated in the statute.
(§ 1170, subd. (d)(1); Dix, supra, 53 Cal.3d at p. 463; McCallum, supra, 55 Cal.App.5th
at pp. 214–215.)
       “We review the trial court’s decision whether to recall a defendant’s sentence
[under subdivision (d)(1)] for an abuse of discretion. [Citations.] ‘ “Where, as here, a
discretionary power is statutorily vested in the trial court, its exercise of that discretion
‘must not be disturbed on appeal except on a showing that the court exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted in a manifest
miscarriage of justice. [Citations.]” ’ [Citation.] The abuse of discretion standard
“involves abundant deference” to the court’s ruling.’ [Citations.]” (McCallum, supra, 55
Cal.App.5th at p. 211; People v. Frazier, supra, 55 Cal.App.5th at pp. 863–864.)
       D.     Analysis
       The court did not abuse its discretion when it denied appellant’s motion for recall
and resentencing. We first note the Secretary’s recommendation for recall and
resentencing was just that – a recommendation and not an order for the superior court to
recall appellant’s indeterminate sentence and resentence him to a shorter term or release
him on probation prior to his eligibility for parole. Moreover, as appellant acknowledges,
the court has discretion to grant the inmate’s motion to recall and resentence him, and
section 1170, subdivision (d)(1) describes the court’s ability to address such a motion in
permissive rather than mandatory language.
       Nevertheless, appellant asserts that the court abused its discretion because it
should have accorded greater value on the evidence he presented in support of his
motion. Such an argument is based on the premise that the court abused its discretion by
failing to accept appellant’s own weighing of the evidence. It also ignores the fact that
there was far more to this record than the opinions of Ms. Knapp’s family and friends.

                                              54.
       Appellant argues the court should have recalled his indeterminate life term
because of changes in the law that would have prevented him from being tried as an adult
“if he had committed his crime today.” Appellant relies on statutory amendments that
went into effect in 2019 and barred the criminal prosecution of 15-year-old juveniles in
adult court, and asserts the legislative changes recognized the developmental differences
between juveniles and adults, and meant “his offense necessarily would have been
adjudicated in juvenile court.”
       Appellant murdered his mother in 2001, and the legislative amendments did not go
into effect until 2019, so he was not entitled to the benefit of any subsequent
amendments. Moreover, appellant fails to acknowledge that shortly after he was charged
with murder in 2001, he moved to be treated as a juvenile under the statutes in effect at
that time. As explained in Part II., ante, the court conducted a fitness hearing and made
detailed findings as to why appellant was unfit for treatment in the juvenile system based
on evidence of his advanced planning to commit the murder, and “the evidence of his
intelligence and sophistication and his maturity beyond his years ….” While there were
different statutory requirements in 2001, appellant was not automatically treated as an
adult in this case and found unfit for juvenile proceedings based on the nature and
circumstances of his own criminal conduct.
       Next, appellant argues section 1170, subdivision (d)(1) recognizes any inmate has
the capacity to change while incarcerated and, as a result, a court considering a
recommendation for recall of sentence by CDCR may consider the postconviction factors
listed in the statute. Appellant complains the court arbitrarily and indiscriminately
ignored these factors when it denied his motion and argues the balance of those factors
would have resulted in overwhelming evidence for the court to grant his motion for recall
and resentencing.




                                            55.
       As explained above, it appears section 1170, subdivision (d)(1) was amended in
such a way so that the court only considers the postconviction factors after it decides
whether to recall the sentence. Nevertheless, the court’s lengthy ruling in this case
clearly shows that it considered appellant’s postconviction conduct when it evaluated the
entirety of his motion. This evidence included his good behavior, extensive educational
and counseling achievements, and personal recommendations from counselors and staff
who had worked with him. The court also considered the Secretary’s recommendation,
CDCR’s detailed Diagnostic Study and Report, the numerous supporting exhibits to his
motion for recall, and the witnesses who testified on his behalf at the evidentiary hearing
about their positive experiences and observations when they interacted with him in prison
over the prior 17 years. The court did not discount this evidence or question the veracity
of the witnesses who testified on his behalf.
       Appellant complains the court should have placed greater emphasis on the post-
conviction factors listed in subdivision (d)(1) and appellant’s achievements since his
incarceration instead of the facts and circumstances of his murder conviction. Appellant
points out the district attorney failed to call witnesses who had any contact with him in
the past 17 years to contradict his favorable evidence. Appellant argues the court’s ruling
presents “an almost textbook definition of ‘arbitrary and capricious’ ” because it was
based entirely on speculation by Ms. Knapp’s relatives and friends about his character,
even though they had no contact with appellant since 2001. Appellant also complains
about the court’s reliance on Ms. Schumacher’s opinions because her testimony about his
alleged mental health issues was entirely speculative because she never met with or
evaluated him.
       The court did not rely on speculative or irrelevant evidence when it denied
appellant’s motion, and instead decided the entirety of the evidence and overall
circumstances did not justify recalling his sentence or placing him on probation before he
was eligible for parole. The court acknowledged appellant’s positive performance in

                                            56.
prison and the “significant” evidence of his rehabilitation and stated that simply relying
on the circumstances of the murder to deny the petition would not be in the “spirit” of the
law. The court found it was “equally outside the spirit of the law to ignore the facts of
the murder and the [appellant’s] character at the time of the murder and only consider his
conduct since the murder.” The court was greatly concerned that appellant had not
changed given the similarities in how people described him before the murder and after
he had served 17 years in prison. “No one would have predicted what [appellant] would
do to his mother that day, yet he did,” and people stated at that time that his actions “were
out of character. They may have been, but he still committed the murder.” The court’s
discretionary ruling was not “so irrational or arbitrary that no reasonable person could
agree with it.” (People v. Carmony (2004) 33 Cal.4th 367, 377.)
       Appellant argues the record shows “the clash between substantial evidence and
mere speculation” based on the contrary opinions from those “intimately familiar” from
their personal interactions with him in prison, and those who had no contact with him for
17 years and operated “in an absolute vacuum of supporting evidence” that he was a risk
to public safety.
       In making these arguments, appellant cites to several examples of favorable
evidence that the court failed to consider or give greater weight to. In doing so, however,
appellant fails to account for inconsistencies between the trial record and the assertions in
these proceedings. For example, appellant argues that based on Dr. Musacco’s report
filed in support of his motion for recall, “Dr. Musacco appeared to agree, or at least took
no issue with the assessment of a prior psychiatrist that Mr. Chamberlin’s three-month
use of anabolic steroids as a high school athlete very shortly before the murder ‘had
overwhelmed his emotions and judgment, contributing to his offense behavior.’ ” (Italics
added.)
       The entirety of the record, however, is marked by inconsistencies in appellant’s
statements about the nature and extent of his alleged steroid use, and the issue was never

                                             57.
raised at trial or presented to the jury. During his interview with the detectives a few
hours after the murder, appellant was asked if he used steroids. Appellant said he
stopped using steroid pills three months before the murder, and injected steroids one time
a few months before the murder.
       The parties stipulated at appellant’s jury trial his appellant’s blood and urine
samples, taken a few hours after the murder, were negative for steroids, alcohol, and
narcotics. Dr. Musacco’s reference to “a prior psychiatrist” is presumably to
Dr. Bronner, who testified at the pretrial juvenile fitness hearing that appellant said he
started using steroids in April 2001 and stopped around the first week of June 2001; and
after 10 days, he started using again for about 10 more days, contradicting his statement
to the detectives. Dr. Bronner acknowledged appellant’s tests were negative for steroids,
but believed anabolic steroids acted similar to cortical steroids, appellant’s prior usage
altered his metabolism, and he committed the murder while he was in a psychotic state
precipitated by his steroid use. The court at the juvenile fitness hearing rejected
Dr. Bronner’s opinions as speculative.
       At his jury trial, appellant did not move to introduce any expert testimony about
his alleged steroid use, and he did not testify. In his motion for recall, however, appellant
asserted his “heavy steroid use” overwhelmed his emotions and judgment and contributed
to “damaging his young mind’s ability to reason and think and ultimately control his
emotions.” At the evidentiary hearing on his motion, appellant testified that he used
anabolic steroids for an 18-week period before the murder, he stopped using steroids
about a month before the murder, and he believed it resulted in some of his impulsive
decisions in the weeks before the murder.
       Appellant’s motion for recall stated that he took full responsibility for committing
the murder, but also asserted his steroid use “contributed to damaging his young mind’s
ability to reason and think and ultimately control his emotions.” However, appellant’s
attempt to rely on his alleged steroid use as a possible reason for the murder is

                                             58.
undermined by his inconsistent statements about his usage. The superior court rejected it
as a mitigating reason when it found he was unfit for juvenile proceedings, he never
presented the issue to the jury and, most importantly, both his blood and urine samples
taken a few hours after the murder were negative for steroids.
       As another example, appellant cites to Detective Krueger’s hearing testimony, that
he confessed that he killed his mother “within three to five minutes after detectives
pointed out inconsistencies in his story, and that they did not have to use subterfuge or
lies to obtain that confession.” Appellant fails to mention that when he called 911, he had
a detailed story ready when the dispatcher asked what happened, and even said that the
telephone in his mother’s room did not work. The criminalist testified at trial that the
telephone on the nightstand in Ms. Knapp’s bedroom was not plugged into the electrical
outlet and blood was smeared around the telephone’s outlet plate, indicating it was
unplugged during or after the attack. When the first officers arrived at the house,
appellant repeated his story and provided additional details to explain the bloody towel in
the trash can and the blood drops outside the house. When the detectives met him at the
hospital and interviewed him for an hour, he repeated his detailed story about the male
suspect, how he confronted and chased the suspect, that he picked up and then dropped
the knife, why there were blood drops in the bathroom, and that he took off his sandals
before he went into the house. The detectives continued the interview at the police
department, and appellant again repeated his story. The detectives finally confronted him
with inconsistencies in his account, but appellant stuck with his version of events until
they told him that they knew he killed his mother. Appellant asked what would happen
to him. Detective Adair asked if he killed her, and appellant said yes.
       Detective Krueger testified at the evidentiary hearing in this case that a few
minutes passed between the time the detectives confronted appellant with inconsistencies
and asked if he killed his mother, and his ultimate confession. Prior to that, however,
appellant spent several hours relating a detailed story that created an unknown male

                                            59.
suspect and accounted for the physical evidence surrounding his mother’s murder – the
cut on his hand, the unplugged telephone in the bedroom, his sandals left at the backdoor,
the bloody towel in the trash can, the blood drops in the bathroom and outside the house,
and even the possibility that his fingerprints were on the knife.
       Appellant also notes that he never required any mental health services while he
was in prison. Ms. Schumacher, who testified for the prosecution but had not evaluated
appellant, was surprised and concerned that appellant had never received individual
counseling or tests that would better address his risk of reoffending, given his claims
about the trauma resulting from his father’s death and the nature of his crime. She
believed the fact he never received any treatment indicated he was at high risk for
reoffending.
       Appellant asserts the court should not have relied on Ms. Schumacher’s testimony
and her opinions were irrelevant since she never evaluated him or reviewed his CDCR
records. However, her opinion was based on appellant’s own testimony at the
evidentiary hearing, where he extensively discussed his emotional state when he was a
teenager – he believed that he was not loved or valued within his family and he had to
earn that love, and his sense of self was based on the validation of other people and not
attached to anything authentic. “That belief system has its roots in my earliest childhood
and sort of like how I related to my dad’s addiction. I had internalized responsibility for
his addiction.” Appellant believed his father’s addiction was his fault and that his
recovery was also his responsibility. Appellant testified that every time his father used or
“he was away from me and our family that he was making a choice of drugs over me,”
and he could remember “wanting him to love me and wanting him to choose our family.”
When his father died of a heroin overdose, he felt sadness and grief, but also felt “a lot of
shame because his death, like, specifically in that manner was like the ultimate rejection
of me.” Ms. Schumacher’s opinions were thus based on appellant’s own description of



                                             60.
his emotional state at the time of the murder and the references in his motion that he had
never received any mental health treatment after he was convicted.
       Finally, appellant relies on In re Lawrence (2008) 44 Cal.4th 1181 (Lawrence) in
support of his arguments that the postconviction factors should control this decision. The
petitioner in Lawrence was convicted of first degree murder and sentenced to life. She
was granted parole in her fourth appearance before the Board of Parole Hearings. In
doing so, the Board “emphasized the presence of multiple statutory factors favoring
suitability, including [her] exemplary record of rehabilitation, her acceptance of
responsibility for the crime, her realistic parole plans, and her close ties to her family,
who would offer her support in reintegrating into the community. [¶] The Governor,
however, as he had done previously, found that the gravity of the commitment offense
indicated petitioner remained unsuitable for parole, and reversed the Board’s decision.”
(Id. at p. 1190.)
       Lawrence vacated the Governor’s order and reinstated the Board’s parole decision.
Lawrence held that “because the core statutory determination entrusted to the Board and
the Governor is whether the inmate poses a current threat to public safety, the standard of
review properly is characterized as whether ‘some evidence’ supports the conclusion that
the inmate is unsuitable for parole because he or she currently is dangerous.… In some
cases, such as this one, in which evidence of the inmate’s rehabilitation and suitability for
parole under the governing statutes and regulations is overwhelming, the only evidence
related to unsuitability is the gravity of the commitment offense, and that offense is both
temporally remote and mitigated by circumstances indicating the conduct is unlikely to
recur, the immutable circumstance that the commitment offense involved aggravated
conduct does not provide ‘some evidence’ inevitably supporting the ultimate decision that
the inmate remains a threat to public safety.” (Lawrence, supra, 44 Cal.4th at p. 1191,
first italics added.) Lawrence concluded that based on the “some evidence” standard, the



                                              61.
record failed to support the Governor’s conclusion that the defendant remained a current
danger to public safety. (Ibid.)

               “An evaluation of the circumstances of the crime in isolation allows
       a fact finder or reviewing court to determine whether a commitment offense
       was particularly egregious – a designation that we have seen applied in
       nearly every murder case considered by the Board or the Governor – and to
       conclude that the prisoner was a danger to the public at or around the time
       of his or her commission of the offense. Absent affirmative evidence of a
       change in the prisoner’s demeanor and mental state, the circumstances of
       the commitment offense may continue to be probative of the prisoner’s
       dangerousness for some time in the future. At some point, however, when
       there is affirmative evidence, based upon the prisoner’s subsequent
       behavior and current mental state, that the prisoner, if released, would
       not currently be dangerous, his or her past offense may no longer
       realistically constitute a reliable or accurate indicator of the prisoner’s
       current dangerousness.” (Id., at p. 1219, bold print added.)
       Appellant acknowledges that Lawrence addressed parole proceedings but relies on
the above quoted bold print language and argues it supports his argument that the court
abused its discretion in this case by “misweighing the relevant factors overwhelmingly
supporting CDCR’s recommendation.” Appellant argues that Lawrence shows the
court’s “disproportionate reliance” on appellant’s conduct “ ‘all those years ago’ was not
an accurate indicator of his current potential dangerousness, or lack thereof.”
       Lawrence does not support appellant’s arguments because it addressed a
completely different statutory scheme involving parole, the decisions made by the parole
board, and the Governor’s ability to reverse those decisions. In contrast, appellant’s
motion sought recall of his indeterminate sentence while he was still serving it, and
before he was even eligible for parole. As explained above, the court was not statutorily
required to consider the postconviction factors in section 1170, subdivision (d)(1) to
decide whether to recall his sentence, but it did so, accepted the veracity of the evidence
and testimony introduced about appellant’s conduct in prison, and still decided that
appellant’s sentence should not be recalled based on the entirety of the circumstances.



                                            62.
                                      DISPOSITION
       The order is affirmed.
       Appellant’s request for judicial notice of the record in his prior appeal is granted.
       Appellant’s requests for judicial notice of two educational achievements that were
not before the superior court are denied.



                                                                POOCHIGIAN, Acting P.J.
WE CONCUR:



MEEHAN, J.



DE SANTOS, J.




                                             63.